      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 1 of 74 PageID #: 539




         SALES                                          ALEXANDRIA LA          *REPRINT*
         SERVICE REQUEST
                                                        07/26/18         20:16:25 (B)           01

                                                        98000                               I64930

         DOGGETT INT SALES                                                     SHOP REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE      HRS
LN326996      333G COMPACT TRACK     3 1T0333GMLJF326996
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2703 NA            07/16/18 07/16/18 07/30/18
 INSTALL MULCHING HEAD FROM OLD MACHINE                            2.00 HRS
 INSTALLED MULCHING HEAD AND SET SPEED.
                                                                LABOR       497.47
                   17902101                          SEGMENT TOTAL==>       497.47
________________________________________________________________________________________________
SEGMENT# 2 C 2703 NA            07/16/18 07/16/18 07/30/18
 INSTALL HEAVY DUTY PACKAGE LA005102
 INSTALLED HEAVY DUTY PACKAGE.
                                                                LABOR      2340.00
                   17902101                          SEGMENT TOTAL==>      2340.00
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR      2837.47
                                                       ENVIRONMENTAL       110.33
                                                     SERVICE ACCESSO       252.20
                                                      INTERNAL TOTAL      3200.00




                                                                            EXHIBIT D IN GLOBO 000001
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 2 of 74 PageID #: 540




         LACAZE LAND DEVELOPM                           ALEXANDRIA LA          *REPRINT*
         waiting on
         ins check                                      08/14/18        20:16:12 (B)            01
         charge to customer?
                                                        0000452389      3184523899          I65009

         LACAZE LAND DEVELOPMENT LLC                    3k/825949              SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                          259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK     3 1T0333GMLJF326996
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2703 NA            07/26/18 07/26/18 07/30/18
 UNLOAD AND LOAD DAMAGED SKID STEER
 UNLOADED SKID STEER FROM TRAILER
                                                                LABOR                    292.50
 10401101          52007223                          SEGMENT TOTAL==>                    292.50
________________________________________________________________________________________________
SEGMENT# 2 C 2703 NA            07/26/18 07/26/18 07/30/18
 REPLACE QUICK CONNECT HOSES ON MULCHING HEAD
 F772JSJS-12                    Hose Assm               1      325.87                    325.87
 F772TCJSJS-16                  Hose Assm.              2      321.66                    643.32
 TY27367                        5GAL HYDRAU             1      108.73                    108.73
                                                                PARTS                   1077.92
                                                                LABOR                    780.00
 10401101          52007223                          SEGMENT TOTAL==>                   1857.92
________________________________________________________________________________________________


                                                                 ****** WORK ORDER TOTALS ******
                                                                PARTS                   1077.92
                                                                LABOR                   1072.50
                                                        ENVIRONMENTAL                     40.95
                                                      SERVICE ACCESSO                     93.60
 08142018JO                                              TOTAL CHARGE                   2284.97

***************************************************
                                                       CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000002
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 3 of 74 PageID #: 541




         LACAZE LAND DEVELOPM                           ALEXANDRIA LA
         waiting on
         ins check                                      08/14/18        20:16:12 (B)         02
         charge to customer?
                                                        0000452389      3184523899       I65009

         LACAZE LAND DEVELOPMENT LLC                    3k/825949           SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                       259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE     HRS
LN326996     333G COMPACT TRACK      3 1T0333GMLJF326996
             333GX                    X CH4M31H006598
***          Please Remit to:                   ***
***          DOGGETT MACHINERY SERVICES         ***
***          PO BOX 15869                       ***
***          BATON ROUGE, LA 70895              ***
***          (225)291-3750                      ***
***************************************************




                                                                         EXHIBIT D IN GLOBO 000003
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 4 of 74 PageID #: 542




         WARR-LACAZE LAND DEV                            ALEXANDRIA LA        *REPRINT*

                                                         08/30/18         20:17:39 (B)         01

                                                         WTYJDBAS01                        I65043

         DEERE WARRANTY                                  766436/2500.00       FIELD REPAIR
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                         259




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE      HRS
LN326996      333G COMPACT TRACK     27 1T0333GMLJF326996
              333GX                    X CH4M31H006598

SEGMENT# 1 C 2643 NA            07/30/18 07/31/18 08/15/18
 TRAVEL TIME
________________________________________________________________________________________________
SEGMENT# 2 C 2643 AT446642       07/30/18 07/31/18 08/15/18
 DIAGNOSE CODES
 __________
 COMPLAINT:
 UNIT HAD ACTIVE CODE: 523628.10
 CAUSE:
 ______
 DIAGNOSTIC TIME 0.52
 <2643 07-31-2018
 CHECKED CODES AND REMOVED COVERS, INSPECTED LINES FOR
 ISSUES, RAN DOSING SYSTEM TEST PASSED, CHECKED DEF LEVEL.
 KEY PART# AT446642
 ___________
 CORRECTION:
 REPAIR TIME 1.23 HOURS
 <FOUND NEW VERSION SOFT WARE FOR DCU.PROGRAMMED DCU AND EMU
 AND HYD, WHICH ALL HAD NEW HAD OPERATOR RUN MACHINE WITHOUT
 ANY ISSUES.
 **********************************************************
 DIAGNOSTICS/0.52 HR - DIAGNOSE ACTIVE CODE - $0.00
 ($0.00/HR + 0% ADDITIVE)
 REPAIR/1.23 HR - UPDATE SOFTWARE - $167.90 ($130.00/HR + 5%
 ADDITIVE)
 1.75 HR - TOTAL LABOR - $167.90
 X589336, 2643, WAYLON POLLARD
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 07/30/2018
 REPAIR DATE: 07/31/2018
 **
                                                         CONTINUED ON PAGE 02




                                                                           EXHIBIT D IN GLOBO 000004
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 5 of 74 PageID #: 543




         WARR-LACAZE LAND DEV                           ALEXANDRIA LA

                                                        08/30/18         20:17:39 (B)         02

                                                        WTYJDBAS01                        I65043

         DEERE WARRANTY                                 766436/2500.00       FIELD REPAIR
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        259




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996     333G COMPACT TRACK     27 1T0333GMLJF326996
             333GX                    X CH4M31H006598
 Claim 113747941 SUBMITTED 08/30/2018-REGINA
                                                                LABOR       167.90
 10400123 10501101                                   SEGMENT TOTAL==>        167.90
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR       167.90
                                                      INTERNAL TOTAL       167.90




                                                                          EXHIBIT D IN GLOBO 000005
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 6 of 74 PageID #: 544




         SAME AS BELOW                                  ALEXANDRIA LA          *REPRINT*

                                                        08/30/18         20:17:42 (B)           01

                                                        98000                               I65150

         DOGGETT INT SALES                              252875/2000.00         SHOP REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE      HRS
LN326996      333G COMPACT TRACK    27 1T0333GMLJF326996
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 31078 NA          08/15/18 08/15/18 08/30/18
 101 INSPECTION
 8-15-18 31078. CLEANED PERFORM 101 INSPECTION.
                                                                LABOR        97.50
 10400123          17902101                          SEGMENT TOTAL==>        97.50
________________________________________________________________________________________________
SEGMENT# 2 C 31078 NA           08/15/18 08/15/18 08/30/18
 INITIAL 50 HOUR SERVICE
 8-15-18 31078. PERFORM INITIAL 50 HR.SERVICE.PULLED OIL
 SAMPLES FROM BOTH FINAL DRIVES.CHANGED OIL IN BOTH FINAL
 DRIVES.
 AT346594                       FLUID ANALYSIS          2       22.50        45.00
 TY26815                        1GAL 80W90              1       22.71        22.71
                                                                PARTS        67.71
                                                                LABOR        97.50
 10400123          17902101                          SEGMENT TOTAL==>       165.21
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS        67.71
                                                               LABOR       195.00
                                                       ENVIRONMENTAL         5.00
                                                     SERVICE ACCESSO         8.00
                                                       CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000006
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 7 of 74 PageID #: 545




         SAME AS BELOW                                  ALEXANDRIA LA

                                                        08/30/18         20:17:42 (B)         02

                                                        98000                             I65150

         DOGGETT INT SALES                              252875/2000.00       SHOP REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                        259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE      HRS
LN326996      333G COMPACT TRACK    27 1T0333GMLJF326996
              333GX                   X CH4M31H006598
                                                      INTERNAL TOTAL         275.71




                                                                          EXHIBIT D IN GLOBO 000007
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 8 of 74 PageID #: 546




         SAME AS BELOW                                  ALEXANDRIA LA          *REPRINT*

                                                        09/06/18        20:16:02 (B)            01

                                                        0000452389      3184523899          I65232

         LACAZE LAND DEVELOPMENT LLC                                           SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                          33




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK    91 1T0333GMLJF326996    07/24/20    2000
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2647 NA            08/27/18 09/04/18 08/30/18
 101 INSPECTION
 WINDSHIELD WIPER BLADE
 10407101
________________________________________________________________________________________________
SEGMENT# 2 C 2647 NA            08/27/18 08/30/18 08/30/18
 REPAIR DAMAGE TO AUXILIARY CONNECTIONS ON BOOM AND HEAD.
 8-30-18 2647
 REMOVED THE AUX CONNECTION MANIFOLD AT THE BOOM END.
 8-31-18 2647
 TAPPED HOLES FOR THE AUX CONNECTOR TO 3/8S.
 INSTALLED NEW MANIFOLD AND CONNECTED LINES. INSTALLED NEW
 COUPLINGS TO THE LINES. TOPPED OFF WITH FLUID AND TEST RAN.
 REPLACED WINDSHIELD WIPER. UNIT READY.
 AT312470                       COUPLER                 1       82.31                     82.31
                 Hyd. Quick-Connect Coupler
 AT430998                       Hyd. Quick-Conn         1       48.47                     48.47
                 Hyd. Quick-Connect Coupler
 AT445261                       Wiper Blade             1       28.68                     28.68
 AT447022                       Manifold                1 N    360.56                    360.56
 FRT                            SHIP & HANDLING         1       22.46                     22.46
 KV14216                        HYD. QUICK SKT          1      108.32                    108.32
                 Hyd. Quick-Connect Coupler
 R26448                         O-RING                  1        4.39                      4.39
 T77857                         O-RING                  1        4.10                      4.10
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000008
      Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 9 of 74 PageID #: 547




          SAME AS BELOW                                 ALEXANDRIA LA

                                                        09/06/18        20:16:02 (B)         02

                                                        0000452389      3184523899       I65232

          LACAZE LAND DEVELOPMENT LLC                                       SHOP REPAIR
          106 SANDY LANE
          ALEXANDRIA LA 71303

                                                                                       33




STK#/FLEET#                           HRS
                                        PIN/EIN         WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK       91
                                        1T0333GMLJF326996    07/24/20   2000
              333GX                      X
                                        CH4M31H006598
 38H3173                           Adapter
                                        Fitting         1 N     21.83                     21.83
                                                                PARTS                    681.12
                                                                LABOR                    780.00
 10407101                                            SEGMENT TOTAL==>                   1461.12
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                               PARTS                    681.12
                                                               LABOR                    780.00
                                                       ENVIRONMENTAL                     27.30
                                                     SERVICE ACCESSO                     62.40
                                                        SUB TOTAL==>                   1550.82
                                                      4.45% LA STATE                     69.01
                                                        RAPIDES 3.5%                     54.28
 126561       8761632618                        Total Due Power Plan                   1674.11




                                                                         EXHIBIT D IN GLOBO 000009
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 10 of 74 PageID #: 548




         SAME AS BELOW                                  ALEXANDRIA LA          *REPRINT*

                                                        08/30/18        20:17:44 (B)            01

                                                        98000                               I65274

         DOGGETT INT SALES                                                     FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK    27 1T0333GMLJF326996
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2643 NA            08/29/18 07/31/18 08/30/18
 TRAVEL TIME REF. I65043
 WOODSON RD AND LA 1196
 MICHAEL 318-452-3899
 SERVICE CALL TO 31.2228, -92.1291
                                                                LABOR       168.75
                   17902101                          SEGMENT TOTAL==>       168.75
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR       168.75
                                                         TRUCK#43453       216.00
                                                      INTERNAL TOTAL       384.75




                                                                            EXHIBIT D IN GLOBO 000010
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 11 of 74 PageID #: 549




         SAME AS BELOW                                  ALEXANDRIA LA          *REPRINT*

                                                        09/28/18         20:18:17 (B)           01

                                                        98000                               I65318

         DOGGETT INT SALES                              804140/2500.00         FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE      HRS
LN326996      333G COMPACT TRACK    93 1T0333GMLJF326996    07/24/20     2000
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2703 NA            09/04/18 09/06/18 09/30/18
 TRAVEL TIME
 FC: MICHAEL 318-452-3899
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                            *
 *09-05-2018 2703                                             *
 *31.3870, -92.3232                                           *
 *                                                            *
 **************************************************************
                                                                LABOR       112.50
 10400123          17902101                          SEGMENT TOTAL==>        112.50
________________________________________________________________________________________________
SEGMENT# 2 C 2703 XMISC         09/04/18 09/04/18 09/30/18
 WIPER MOTOR BINDING
 DIAGNOSTIC TIME .25 HRS
 REPAIR TIME 1.25 HRS
 FAILED PART AT474302
 INSPECTED MACHINE AND VERIFIED CUSTOMER COMPLAINT.
 WINDSHIELD WIPER MOTOR BINDING DURING MOTION. REMOVED AND
 REPLACED WIPER MOTOR.
 **********************************************************
 A WARRANTY CLAIM HAS BEEN FILED WITH JOHN DEERE FOR THE
 ITEMS COVERED BY THE REMAINING BASIC WARRANTY ON THIS
 MACHINE. SHOULD ANY ISSUE ARISE WITH THE WARRANTY CLAIM,
 THE CUSTOMER WILL BE NOTIFIED BY THE DEALERSHIP. CUSTOMER
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000011
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 12 of 74 PageID #: 550




         SAME AS BELOW                                  ALEXANDRIA LA

                                                        09/28/18         20:18:17 (B)         02

                                                        98000                             I65318

         DOGGETT INT SALES                              804140/2500.00       FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                        259




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996     333G COMPACT TRACK     93 1T0333GMLJF326996     07/24/20   2000
             333GX                    X CH4M31H006598
 IS RESPONSIBLE FOR PAYING THE REMAINING CHARGES ON THIS
 WORK ORDER AS THEY ARE NOT COVERED UNDER THE VENDOR'S
 WARRANTY.
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR       112.50
                                                          TRUCK#4312       128.00
                                                      INTERNAL TOTAL       240.50




                                                                          EXHIBIT D IN GLOBO 000012
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 13 of 74 PageID #: 551




         BASIC WARRANTY                                  ALEXANDRIA LA       *REPRINT*
         LACAZE LAND
                                                         09/28/18        20:18:21 (B)         01

                                                         WTYJDBAS01                       I65489

         DEERE WARRANTY                                                      I65318
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        679




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK     93 1T0333GMLJF326996    07/24/20    2000
              333GX                    X CH4M31H006598

SEGMENT# 1 C 2703 AT474302       09/05/18 09/05/18 09/05/18
 WIPER MOTOR BINDNING
 __________
 COMPLAINT:
 WIPER MOTOR BINDING
 CAUSE:
 ______
 INSPECTED MACHINE AND VERIFIED CUSTOMER COMPLAINT.
 WINDSHIELD WIPER MOTOR BINDING DURING MOTION. WILL NEED NEW
 MOTOR. ORDERED PART.
 KEY PART# AT474302
 ___________
 CORRECTION:
 REMOVED AND TAGGED INOPERABLE MOTOR AND INSTALLED NEW WIPER
 MOTOR. TESTED AND ALL IS WORKING PROPERLY. UNIT READY.
 **********************************************************DI
 AGNOSTIC/X524873, 2703, JUSTIN MONK/0.25 HR - DIAGNOSTIC -
 $0.00 ($150.00/HR + 0% ADDITIVE)
 REPAIR/X524873, 2703, JUSTIN MONK/1.00 HR - REPAIR -
 $157.50 ($150.00/HR + 5% ADDITIVE)
 1.25 HR - TOTAL LABOR - $157.50
 **********************************************************
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 9/5/2018
 REPAIR DATE: 9/5/2018
 **********************************************************
 CLAIM 113899550 SUBMITTED 9/28/2018 - TROY GOMEZ
 AT474302                       Wiper Motor              1     173.84        173.84
                                                                PARTS       173.84
                                                                LABOR       157.50
          10501101                                   SEGMENT TOTAL==>        331.34
________________________________________________________________________________________________
                                                        CONTINUED ON PAGE 02




                                                                          EXHIBIT D IN GLOBO 000013
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 14 of 74 PageID #: 552




         BASIC WARRANTY                                  ALEXANDRIA LA
         LACAZE LAND
                                                         09/28/18        20:18:21 (B)         02

                                                         WTYJDBAS01                       I65489

         DEERE WARRANTY                                                      I65318
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        679




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK     93 1T0333GMLJF326996    07/24/20    2000
              333GX                    X CH4M31H006598


                                                                 ****** WORK ORDER TOTALS ******
                                                                        INTERNAL     CUSTOMER
                                                                PARTS       173.84
                                                                LABOR       157.50
                                                       INTERNAL TOTAL       331.34




                                                                          EXHIBIT D IN GLOBO 000014
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 15 of 74 PageID #: 553




         SAME AS BELOW                                  ALEXANDRIA LA          *REPRINT*

                                                        02/13/19        20:16:30 (B)            01

                                                        0000452389      3184523899          I66421

         LACAZE LAND DEVELOPMENT LLC                                           FIELD REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                          259




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK   259 1T0333GMLJF326996    07/24/20    2000
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2725 NA            02/04/19 02/04/19 02/28/19
 SERVICE CALL
 SERVICE CALL TO 31.3124,-92.4824
 1 SERVICE CALL
                                                                LABOR                     56.25
 10407101                                            SEGMENT TOTAL==>                     56.25
________________________________________________________________________________________________
SEGMENT# 2 C 2725 NA            02/04/19 02/04/19 02/28/19
 DIAGNOSE AND REPAIR SLOW HYDRAULICS
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                            *
 * 2-4-19 2725 REMOVED CAB BOLTS AND LIFTED CAB AND THEN      *
 *REMOVED FOOT TUB AND STARTED DIAGNOSING MACHINE AND FOUND   *
 *THAT PRESSURE WAS BELOW SPEC AFTER FURTHER DIAGNOSING       *
 *REMOVED HIGH FLOW SOLENOID VALVE STEM AND FOUND TRASH STUCK *
 *IN IT SO CLEANED IT OUT AND CHANGED HYDRASTAT FILTER AND    *
 *SET PRESSURES CHARGE PRESSURE                               *
 *WAS 80PSI ABOVE MINIMUM SO SET PRESSURE AT 680PSI RELIEF    *
 *PRESSURE WAS 280PSI BELOW SPEC SO SET IT AT 3570PSI AND     *
 *THEN CHECKED SPEED ON FAN AND HEAD AND ALL CYCLE TIMES AND *
 *WAS AT TOPPED OFF SPEC.                                     *
 *                                                            *
 **************************************************************
 AT314164                       FILTER ELE              1       52.48                     52.48
 FRT                            SHIP & HANDLING         1       18.71                     18.71
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000015
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 16 of 74 PageID #: 554




          SAME AS BELOW                                 ALEXANDRIA LA

                                                        02/13/19        20:16:30 (B)         02

                                                        0000452389      3184523899       I66421

          LACAZE LAND DEVELOPMENT LLC                                       FIELD REPAIR
          106 SANDY LANE
          ALEXANDRIA LA 71303

                                                                                       259




STK#/FLEET#                        HRS PIN/EIN           WARRANTY DATE   HRS
LN326996      333G COMPACT TRACK   259 1T0333GMLJF326996      07/24/20  2000
              333GX                   X CH4M31H006598
 MIU802154                      Filter                   1       49.63                    49.63
 MIU802421                      Filter Element           1       30.14                    30.14
 MIU802422                      O-Ring                   1       17.08                    17.08
                                                                 PARTS                   168.04
                                                                 LABOR                   450.00
 10407101                                             SEGMENT TOTAL==>                   618.04
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                               PARTS                    168.04
                                                               LABOR                    506.25
                                                       ENVIRONMENTAL                     17.71
                                                     SERVICE ACCESSO                     40.50
                                                          TRUCK#0010                     24.00
                                                        SUB TOTAL==>                    756.50
                                                      4.45% LA STATE                     33.67
                                                        RAPIDES 3.5%                     26.48
 648469       8761632618                        Total Due Power Plan                    816.65




                                                                         EXHIBIT D IN GLOBO 000016
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 17 of 74 PageID #: 555




         LACAZE LAND DEVELOPM                           ALEXANDRIA LA          *REPRINT*

                                                        03/28/19        20:17:16 (B)            01

                                                        98000                               I66538

         DOGGETT INT SALES                                                     FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          153




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK   267 1T0333GMLJF326996    07/24/20    2000
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2780 NA            02/19/19 02/21/19 02/28/19
 SERVICE CALL                                                      .50 HRS
 SERVICE CALL TO 31.3124, -92.4824
 1 SERVICE CALL
                                                                LABOR        56.25
 10400123          17910101                          SEGMENT TOTAL==>        56.25
________________________________________________________________________________________________
SEGMENT# 2 C 2780 NA            02/19/19 02/21/19 02/28/19
 DIAGNOSE AND REPAIR HYDRAULIC RESTRICTION CODE
 __________
 COMPLAINT:
 HYDRAULIC RESTRICTION CODE
 CAUSE:
 ______
 SWITCH IS BAD
 ___________
 CORRECTION:
 DIAGNOSE:
 removed cab hold down bolts. opened cab up. removed
 terminal from filter restriction switch.
 REPAIR:
 replaced switch. reinstalled terminal on switch. lowered
 cab back down and bolted down. picked up tools.
 ADDITIONAL DESCRIPTION:
 _______________________
 CODE: 001713.00
 DIAGNOSE: 1.00 HRS
 REPAIR: 1.84 HRS
 FAILURE DATE: 2.18.19
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000017
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 18 of 74 PageID #: 556




         LACAZE LAND DEVELOPM                           ALEXANDRIA LA

                                                        03/28/19        20:17:16 (B)         02

                                                        98000                            I66538

         DOGGETT INT SALES                                                  FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996     333G COMPACT TRACK    267 1T0333GMLJF326996     07/24/20   2000
             333GX                    X CH4M31H006598
 REPAIR DATE: 2.28.19
 FAILED PART:AT305595
 **********************************************************
 A WARRANTY CLAIM HAS BEEN FILED WITH JOHN DEERE FOR THE
 ITEMS COVERED BY THE REMAINING BASIC WARRANTY ON THIS
 MACHINE. SHOULD ANY ISSUE ARISE WITH THE WARRANTY CLAIM,
 THE CUSTOMER WILL BE NOTIFIED BY THE DEALERSHIP. CUSTOMER
 IS RESPONSIBLE FOR PAYING THE REMAINING CHARGES ON THIS
 WORK ORDER AS THEY ARE NOT COVERED UNDER THE VENDOR'S
 WARRANTY.
 >TRAVEL
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR        56.25
                                                          TRUCK#7072        38.40
                                                      INTERNAL TOTAL        94.65




                                                                         EXHIBIT D IN GLOBO 000018
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 19 of 74 PageID #: 557




         BASIC WARRANTY                                  ALEXANDRIA LA       *REPRINT*
         LACAZE LAND
                                                         03/26/19        20:17:01 (B)         01

                                                         WTYJDBAS01                       I66625

         DEERE WARRANTY
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        574




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK    295 1T0333GMLJF326996    07/24/20    2000
              333GX                    X CH4M31H006598

SEGMENT# 1 C 797    T358701      03/06/19 03/06/19 03/06/19
 REPLACE TURBO BOOT
 __________
 COMPLAINT:
 LOUD NOISE COMING FROM TURBO
 CAUSE:
 ______
 REMOVED AND CHECKED ENGINE AND SURROUNDING AREAS DETERMINED
 THAT HOSE BLEW IN THE COOLING SYSTEMS AREA
 FAILED PART: T358701
 ___________
 CORRECTION:
 3/6/19      797 2.85 HRS REPAIR
 Replaced hose that had the hole in it and put machine back
 together. Replaced all removed or moved components. Tested
 machine and all is operating as designed. Ready for
 customer to pick up.
 ***********************************************************
 DIAGNOSE/797, X346634, Darrell Bass/2.29 HR - DIAGNOSE -
 $0.00 ($130.00/HR + 0% ADDITIVE)
 REPAIR/797, X346634, Darrell Bass/3.85 HR - REPAIR -
 $525.53 ($130.00/HR + 5% ADDITIVE)
 6.14 HR - TOTAL LABOR - $525.53
 ENVIRONMENTAL FEES - $28.81
 *********************************************************
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 3.6.19
 REPAIR DATE: 3.6.19
 **********************************************************
 CLAIM 114760894 SUBMITTED 3/26/2019 - TROY GOMEZ
 T358701                         Hose                    1      20.27        20.27
                                                                PARTS        20.27
                                                        CONTINUED ON PAGE 02




                                                                          EXHIBIT D IN GLOBO 000019
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 20 of 74 PageID #: 558




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        03/26/19        20:17:01 (B)         02

                                                        WTYJDBAS01                       I66625

         DEERE WARRANTY
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       574




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK   295 1T0333GMLJF326996     07/24/20   2000
              333GX                   X CH4M31H006598
                                                                LABOR       525.53
 10400123 10501101 17902101                          SEGMENT TOTAL==>        545.80
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS        20.27
                                                               LABOR       525.53
                                                       ENVIRONMENTAL        28.81
                                                      INTERNAL TOTAL       574.61




                                                                         EXHIBIT D IN GLOBO 000020
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 21 of 74 PageID #: 559




         BASIC WARRANTY                                  ALEXANDRIA LA       *REPRINT*
         LACAZE LAND
                                                         03/27/19        20:16:56 (B)         01

                                                         WTYJDBAS01                       I66764

         DEERE WARRANTY                                                      I66538
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        679




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK    267 1T0333GMLJF326996    07/24/20    2000
              333GX                    X CH4M31H006598

SEGMENT# 1 C 2780 AT305595       02/21/19 02/21/19 02/28/19
 MACHINE HAD ACTIVE CODE
 __________
 COMPLAINT:
 CUSTOMER REPORTED ACTIVE CODE ON UNIT
 CAUSE:
 ______
 UNIT HAD HYDRAULIC RESTRICTION CODE
 DETERMINED THAT THE SWITCH WAS NOT OPERATING
 KEY PART# AT305595
 ___________
 CORRECTION:
 Removed cab hold down bolts. Opened cab up. Removed
 terminal from filter restriction switch. Replaced switch.
 Reinstalled terminal on switch. Lowered cab back down and
 bolted down. Picked up tools. Job complete.
 **********************************************************
 DIAGNOSE/2780, X976471, DAVID HEARNE/1.00 HR - DIAGNOSE -
 $0.00 ($150.00/HR + 0% ADDITIVE)
 REPAIR/2780, X976471, DAVID HEARNE/1.84 HR - REPAIR -
 $289.80 ($150.00/HR + 5% ADDITIVE)
 2.84 HR - TOTAL LABOR - $289.80
 **********************************************************
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 2/21/2019
 REPAIR DATE: 2/28/2019
 **********************************************************
 CLAIM 114769377 SUBMITTED 3/27/2019 - TROY GOMEZ
 AT305595                       PRESSURE SWITCH          1      97.87         97.87
                                                                PARTS         97.87
                                                                LABOR       289.80
         10501101                                    SEGMENT TOTAL==>        387.67
                                                        CONTINUED ON PAGE 02




                                                                          EXHIBIT D IN GLOBO 000021
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 22 of 74 PageID #: 560




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        03/27/19        20:16:56 (B)         02

                                                        WTYJDBAS01                       I66764

         DEERE WARRANTY                                                     I66538
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       679




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996     333G COMPACT TRACK    267 1T0333GMLJF326996     07/24/20   2000
             333GX                    X CH4M31H006598
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS        97.87
                                                               LABOR       289.80
                                                      INTERNAL TOTAL       387.67




                                                                         EXHIBIT D IN GLOBO 000022
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 23 of 74 PageID #: 561




          BASIC WARRANTY                                  ALEXANDRIA LA         *REPRINT*
          LACAZE LAND
                                                          06/20/19        20:16:34 (B)         01

                                                          WTYJDBAS01                        I67287

          DEERE WARRANTY                                                      SHOP REPAIR
          FOR MACHINES UNDER BASIC
          BATON ROUGE LA 77777

                                                                                         153




STK#/FLEET#                          HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK     364 1T0333GMLJF326996    07/24/20    2000
              333GX                     X CH4M31H006598

SEGMENT# 1 C 797    4TNV94FHT-NJ 06/08/19 06/08/19 06/10/19
 DIAGNOSE FUEL ISSUE
 __________
 COMPLAINT:
 MACHINE HAS FUEL ISSUES
 CAUSE:
 ______
 DIAGNOSIS:4.00
 6/8/19      797
 Ran cylinder cutout test to confirm injectors were working
 properly. Everything checked out good. Then monitored the
 actual high pressure fuel compared to the desired high
 pressure fuel and numbers were relatively close. Did a high
 pressure fuel system check and when cranking the machine
 service advisor says if the high pressure delivery is 2000
 psi or less the pump is bad, the pressure reading was above
 6000 psi. When the pump is working properly it will create
 pressure UP TO 160 MPa and the machine was running at fast
 idle high speed between 150-160 MPa. Machine would not
 clear stored codes, service advisor said to check
 availability of new software on controllers.
 CONTROLLERS NEED NEW SOFTWARE UPDATES
 FAILED PART # 4TNV94FHT-NJSL_DCU_140_504. Reprogrammed EMU
 with software
 EMU_AT444158V02_10. Reprogrammed Engine with software
 4TNV94FHT-NJSL_120_105. Reprogrammed HCU with software
 HCU_AT446642V02_06
 ___________
 CORRECTION:
 REPROGRAMMED NEW SOFTWARE
 All controllers then latched stored codes disappeared. Ran
 machine for over an hour and it never once threw a code nor
                                                         CONTINUED ON PAGE 02




                                                                           EXHIBIT D IN GLOBO 000023
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 24 of 74 PageID #: 562




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        06/20/19        20:16:34 (B)         02

                                                        WTYJDBAS01                       I67287

         DEERE WARRANTY                                                     SHOP REPAIR
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN           WARRANTY DATE   HRS
LN326996     333G COMPACT TRACK     364 1T0333GMLJF326996     07/24/20  2000
             333GX                     X CH4M31H006598
 did the pressures get distinctly low on the high pressure
 side. Desired and actual current on the fuel pump were
 almost identical when monitoring those two items as well.
 The machine had extremely low coolant level code that was
 stored that could have caused the engine to derate to low
 idle. Reprogrammed DCU with software. TASK COMPLETE.
 **********************************************************
 DIAGNOSTIC/TECH 797, Darrell Bass, X346634/4.00 HR -
 DIAGNOSTIC - $0.00 ($130.00/HR + 0% ADDITIVE)
 REPAIR/TECH 797, Darrell Bass, X346634/2.23 HR - REPAIR -
 $304.40 ($130.00/HR + 5% ADDITIVE)
 6.23 HR - TOTAL LABOR - $304.40
 ************************************************************
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 6.8.19
 REPAIR DATE: 6.10.19
 ************************************************************
 CLAIM 115300878 SUBMITTED 6/20/2019 - TROY GOMEZ
                                                                 LABOR      304.40
 10400123 10501101                                    SEGMENT TOTAL==>       304.40
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR       304.40
                                                      INTERNAL TOTAL       304.40




                                                                         EXHIBIT D IN GLOBO 000024
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 25 of 74 PageID #: 563




         LACAZE LAND DEVELOPM                           ALEXANDRIA LA          *REPRINT*

                                                        08/09/19        20:16:02 (B)            01

                                                        98000                               I67386

         DOGGETT INT SALES                                                     SHOP REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          153




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK   408 1T0333GMLJF326996    07/24/20    2000
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2703 NA            06/24/19 06/24/19 06/30/19
 HYDRAULICS (07/30-WARRANTY CLAIM RETURN IN MM)
 __________
 COMPLAINT:
 MACHINE HAS WEAK HYDRAULICS
 CAUSE:
 ______
 THE HYDRAULIC PUMP WENT PUT AND TRASHED ENTIRE SYSTEM.
 ___________
 CORRECTION:
 DIAGNOSE:4.44 HRS
 6/24/19 2703. COMPLAINT WAS THAT THE MACHINE HAD WEAK
 HYDRAULICS SO AFTER RUNNING MACHINE AND CONFIRMING BY
 CHECKING PRESSURES THE HYDRAULIC PUMP WENT OUT AND
 CONTAMINATED THE WHOLE ENTIRE SYSTEM
 REPAIR:32.54
 SO PULLED MACHINE
 INTO THE SHOP, REMOVED PANELS
 CLEANED UP ANT BED THAT WAS IN MACHINE.DRAINED HYDRAULIC
 TANK, TOOK SAMPLE ( SAMPLE # 35094541 ). ORDERED NEW FILTER
 (AT314164), ADAPTER FITTING (T357623), HYDRAULIC MOTOR
 (AT444652), FILTER (TCA21296), HYDRAULIC PUMP (AT471797),
 O-RING (U42702), HYDRAULIC PUMP (AT467797). REMOVED BACK
 BUMPER TO ACCESS FAN GUARD. REMOVED FAN GUARD, REMOVED FAN
 TO REMOVE FAN MOTOR. BLEW OUT COOLERS. REMOVED PLATE ON
 SIDE OF ENGINE TO ACCESS SERPENTINE BELT AND CHARGE PUMP
 EASIER. CLEANED UP AREA.
 6/25/19 2703. REMOVED ALTERNATOR AND A/C COMPRESSOR FOR
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000025
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 26 of 74 PageID #: 564




         LACAZE LAND DEVELOPM                          ALEXANDRIA LA

                                                       08/09/19        20:16:02 (B)         02

                                                       98000                            I67386

         DOGGETT INT SALES                                                 SHOP REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                      153




STK#/FLEET#                       HRS PIN/EIN          WARRANTY DATE    HRS
LN326996    333G COMPACT TRACK    408 1T0333GMLJF326996     07/24/20   2000
            333GX                    X CH4M31H006598
EASIER ACCESS TO CHARGE PUMP. REMOVED CHARGE PUMP AND FAN
MOTOR. SWAPPED FITTINGS FROM OLD PUMP AND MOTOR TO THE NEW
ONES. ATTEMPTING TO REMOVE LINE FROM BACK OF THE HYDRAULIC
TANK TO ACCESS ADAPTER FITTING TO CHANGE OUT. REMOVED HOSE
AND ADAPTER FITTING ( T372882 ), REPLACED WITH NEW ONE.
INSTALLED NEW FAN MOTOR
( AT471797 ). CLEANED UP AREA. TAGGED PARTS FOR WARRANTY
AND PUT ON SHELVES IN WAREHOUSE. TAG # FOR CHARGE PUMP
(1652), ADAPTER FITTING
(1653), AND FAN MOTOR (1651).
6/26/19 2703. PUT NEW 0-RINGS ON ADAPTER FITTING, INSTALLED
FITTING. INSTALLED CHARGE PUMP, ALTERNATOR AND A/C
COMPRESSOR. INSTALLED SERPENTINE BELT AND HOOKED ALL LINES
BACK UP. REMOVED AND INSTALLED ADAPTER FITTING IN FRONT OF
TANK (T357623). CHANGED HYDRAULIC FILTER OUT. TAGGED
ADAPTER FITTING FOR WARRANTY. (WARRANTY # 1654). CLEANED UP
AREA.
6/28/19 2703. REMOVED OLD HYDRAULIC PUMP SWAPPED FITTINGS
OVER TO NEW PUMP AND INSTALLED NEW PUMP. FILLED HYDRAULIC
TANK.TESTED PRESSURES ON MACHINE. CHARGE PRESSURE WAS 692
PSI @ MACHINE HYDRAULIC TEMP 127 DEGREES. SYSTEM PRESSURE
WAS 3564 PSI SO PUT MACHINE BACK TOGETHER AND REINSTALLED
HEAD AND CLEANED UP SHOP
7/5/19 2703. REMOVED COVER TO ACCESS AUX MANIFOLD. REMOVED
MANIFOLD FROM MACHINE. HAD TO SWAP FITTINGS FROM OLD
MANIFOLD TO THE NEW ONE. INSTALLED NEW MANIFOLD ON MACHINE.
TOOK MACHINE BEHIND WASH RACK TO MULCH WOOD, TO SEE IF
MULCHING HEAD WOULD BOG DOWN. HEAD DID NOT BOG DOWN DURING
MULCHING PROCESS. TAGGED OLD MANIFOLD FOR WARRANTY AND PUT
NEXT DOOR. MANIFOLD PART # AT405633, WARRANTY TAG # 1663.
                                                       CONTINUED ON PAGE 03




                                                                        EXHIBIT D IN GLOBO 000026
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 27 of 74 PageID #: 565




         LACAZE LAND DEVELOPM                           ALEXANDRIA LA

                                                        08/09/19        20:16:02 (B)         03

                                                        98000                            I67386

         DOGGETT INT SALES                                                  SHOP REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                       153




STK#/FLEET#                         HRS PIN/EIN           WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK    408 1T0333GMLJF326996      07/24/20   2000
             333GX                     X CH4M31H006598
 ADDITIONAL DESCRIPTION:
 _______________________
 A WARRANTY CLAIM HAS BEEN FILED WITH JOHN DEERE FOR THE
 ITEMS COVERED BY THE REMAINING BASIC WARRANTY ON THIS
 MACHINE. SHOULD ANY ISSUE ARISE WITH THE WARRANTY CLAIM,
 THE CUSTOMER WILL BE NOTIFIED BY THE DEALERSHIP. CUSTOMER
 IS RESPONSIBLE FOR PAYING THE REMAINING CHARGES ON THIS
 WORK ORDER AS THEY ARE NOT COVERED UNDER THE VENDOR'S
 WARRANTY.
 -COOLANT (MAINTENANCE ITEM)
 -OIL SAMPLE (MAINTENANCE ITEM TO VERIFY HYDRAULIC SYSTEM
 CLEANLINESS)
 -FREIGHT
 AT346594                        FLUID ANALYSIS           1       15.00         15.00
 FRT                             SHIP & HANDLING          1       75.00         75.00
 TY26575                         COOL-GARD 1GAL           1       15.96         15.96
                                                                  PARTS        105.96
 10400123           17910101                           SEGMENT TOTAL==>        105.96
________________________________________________________________________________________________
SEGMENT# 2 C 2703 NA             06/24/19 07/12/19 06/30/19
 R&R MULCHING HEAD MOTOR
 ___________
 CORRECTION:
 7.17.19
 changed motor on mulching head
 ADDITIONAL DESCRIPTION:
 _______________________
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                              *
 *BASIC WARRANTY ON THE MULCHING HEAD, PIN #                    *
 *1T0MH60CKH0000534, HAD EXPIRED ON AUGUST 1, 2018. JOHN        *
 *DEERE AGREED TO COVER THE REPLACEMENT COST OF THE MOTOR       *
 *ALONE UNDER A GOODWILL SPECIAL ALLOWANCE. THE CUSTOMER IS *
                                                          CONTINUED ON PAGE 04




                                                                         EXHIBIT D IN GLOBO 000027
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 28 of 74 PageID #: 566




         LACAZE LAND DEVELOPM                           ALEXANDRIA LA

                                                        08/09/19        20:16:02 (B)         04

                                                        98000                            I67386

         DOGGETT INT SALES                                                  SHOP REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996     333G COMPACT TRACK    408 1T0333GMLJF326996     07/24/20   2000
             333GX                    X CH4M31H006598
 *RESPONSIBLE FOR THE R&R LABOR.                              *
 *                                                            *
 **************************************************************
                                                                LABOR       661.06
 10400123          17910101                          SEGMENT TOTAL==>        661.06
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS       105.96
                                                               LABOR       661.06
                                                      INTERNAL TOTAL       767.02




                                                                         EXHIBIT D IN GLOBO 000028
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 29 of 74 PageID #: 567




         WARR-LACAZE LAND DEV                            ALEXANDRIA LA         *REPRINT*
         REF I67386
                                                         07/31/19        21:18:32 (B)         01

                                                         WTYJDBAS01                        I67638

         DEERE WARRANTY                                                      I67386
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        267




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK    408 1T0333GMLJF326996    07/24/20    2000
              333GX                    X CH4M31H006598

SEGMENT# 1 C 2703 AT471797      07/30/19 06/24/19 07/05/19
 HYDRAULIC PUMP FAILURE
 __________
 COMPLAINT:
 MACHINE HAS WEAK HYDRAULICS
 CAUSE:
 ______
 THE HYDRAULIC PUMP WENT PUT AND TRASHED ENTIRE SYSTEM.
 FAILED PART#: AT471797
 ___________
 CORRECTION:
 DIAGNOSE:4.44 HRS
 6/24/19 2703. COMPLAINT WAS THAT THE MACHINE HAD WEAK
 HYDRAULICS SO AFTER RUNNING MACHINE AND CONFIRMING BY
 CHECKING PRESSURES THE HYDRAULIC PUMP WENT OUT AND
 CONTAMINATED THE WHOLE ENTIRE SYSTEM
 REPAIR:32.54
 SO PULLED MACHINE INTO THE SHOP, REMOVED PANELS CLEANED UP
 ANT BED THAT WAS IN MACHINE.DRAINED HYDRAULIC
 TANK, TOOK SAMPLE ( SAMPLE # 35094541 ). ORDERED NEW FILTER
 (AT314164), ADAPTER FITTING (T357623), HYDRAULIC MOTOR
 (AT444652), FILTER (TCA21296), HYDRAULIC PUMP (AT471797),
 O-RING (U42702), HYDRAULIC PUMP (AT467797). REMOVED BACK
 BUMPER TO ACCESS FAN GUARD. REMOVED FAN GUARD, REMOVED FAN
 TO REMOVE FAN MOTOR. BLEW OUT COOLERS. REMOVED PLATE ON
 SIDE OF ENGINE TO ACCESS SERPENTINE BELT AND CHARGE PUMP
 EASIER. CLEANED UP AREA.
 6/25/19 2703. REMOVED ALTERNATOR AND A/C COMPRESSOR FOR
 EASIER ACCESS TO CHARGE PUMP. REMOVED CHARGE PUMP AND FAN
 MOTOR. SWAPPED FITTINGS FROM OLD PUMP AND MOTOR TO THE NEW
 ONES. ATTEMPTING TO REMOVE LINE FROM BACK OF THE HYDRAULIC
 TANK TO ACCESS ADAPTER FITTING TO CHANGE OUT. REMOVED HOSE
                                                        CONTINUED ON PAGE 02




                                                                          EXHIBIT D IN GLOBO 000029
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 30 of 74 PageID #: 568




         WARR-LACAZE LAND DEV                          ALEXANDRIA LA
         REF I67386
                                                       07/31/19        21:18:32 (B)         02

                                                       WTYJDBAS01                       I67638

         DEERE WARRANTY                                                    I67386
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                      267




STK#/FLEET#                       HRS PIN/EIN          WARRANTY DATE    HRS
LN326996    333G COMPACT TRACK    408 1T0333GMLJF326996     07/24/20   2000
            333GX                    X CH4M31H006598
AND ADAPTER FITTING ( T372882 ), REPLACED WITH NEW ONE.
INSTALLED NEW FAN MOTOR
( AT471797 ). CLEANED UP AREA. TAGGED PARTS FOR WARRANTY
AND PUT ON SHELVES IN WAREHOUSE. TAG # FOR CHARGE PUMP
(1652), ADAPTER FITTING
(1653), AND FAN MOTOR (1651).
6/26/19 2703. PUT NEW 0-RINGS ON ADAPTER FITTING, INSTALLED
FITTING. INSTALLED CHARGE PUMP, ALTERNATOR AND A/C
COMPRESSOR. INSTALLED SERPENTINE BELT AND HOOKED ALL LINES
BACK UP. REMOVED AND INSTALLED ADAPTER FITTING IN FRONT OF
TANK (T357623). CHANGED HYDRAULIC FILTER OUT. TAGGED
ADAPTER FITTING FOR WARRANTY. (WARRANTY # 1654). CLEANED UP
AREA.
6/28/19 2703. REMOVED OLD HYDRAULIC PUMP SWAPPED FITTINGS
OVER TO NEW PUMP AND INSTALLED NEW PUMP. FILLED HYDRAULIC
TANK.TESTED PRESSURES ON MACHINE. CHARGE PRESSURE WAS 692
PSI @ MACHINE HYDRAULIC TEMP 127 DEGREES. SYSTEM PRESSURE
WAS 3564 PSI SO PUT MACHINE BACK TOGETHER AND REINSTALLED
HEAD AND CLEANED UP SHOP
7/5/19 2703. REMOVED COVER TO ACCESS AUX MANIFOLD. REMOVED
MANIFOLD FROM MACHINE. HAD TO SWAP FITTINGS FROM OLD
MANIFOLD TO THE NEW ONE. INSTALLED NEW MANIFOLD ON MACHINE.
TOOK MACHINE BEHIND WASH RACK TO MULCH WOOD, TO SEE IF
MULCHING HEAD WOULD BOG DOWN. HEAD DID NOT BOG DOWN DURING
MULCHING PROCESS. TAGGED OLD MANIFOLD FOR WARRANTY AND PUT
NEXT DOOR. MANIFOLD PART # AT405633, WARRANTY TAG # 1663.
*********************
DIAGNOSTICS/TECH 2703/JUSTIN MONK/X524873/4.44 HR - TECH
NOT CAPSTONED - $0.00 ($0.00/HR + 0% ADDITIVE)
REPAIR/TECH 2703/JUSTIN MONK/X524873/32.54 HR - HYDRAULIC
                                                       CONTINUED ON PAGE 03




                                                                        EXHIBIT D IN GLOBO 000030
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 31 of 74 PageID #: 569




         WARR-LACAZE LAND DEV                           ALEXANDRIA LA
         REF I67386
                                                        07/31/19        21:18:32 (B)         03

                                                        WTYJDBAS01                       I67638

         DEERE WARRANTY                                                     I67386
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       267




STK#/FLEET#                        HRS PIN/EIN           WARRANTY DATE   HRS
LN326996     333G COMPACT TRACK    408 1T0333GMLJF326996      07/24/20  2000
             333GX                    X CH4M31H006598
 SYSTEM REPAIRS - $4441.71 ($130.00/HR + 5% ADDITIVE)
 36.98 HR - TOTAL LABOR - $4441.71
 ENVIRONMENTAL FEES - $125.00
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 06/24/2019
 REPAIR DATE: 07/05/2019
 *
 07/31/2019 - CLAIM 115545909 SUBMITTED. -JASON BROD
 AT314164                       FILTER ELE               1       46.76        46.76
 AT405633                       Manifold                 1 N    250.93       250.93
 AT444652                       Hydraulic Motor          1      694.02       694.02
 AT467797                       Hydraulic Pump           1      852.43       852.43
 AT471797                       Hydraulic Pump           1 N   1239.74     1239.74
 AT492919                       Pressure Relief          1 N    221.16       221.16
 TCA21296                       Filter                   1 N     29.52        29.52
 TY27366                        HYDRAU 2.5GAL            6       47.65       285.90
 TY27367                        HYDRAU 5GAL              2       93.43       186.86
 T357623                        Adapter Fitting          1 N     91.00        91.00
 T372882                        Adapter Fitting          1       51.89        51.89
 T76938                         O-RING                   1        1.52         1.52
 T77857                         O-RING                   2        1.07         2.14
 U42702                         O-RING                   1 N      2.14         2.14
 51M7041                        O-RING                   1        1.27         1.27
 51M7045                        O-RING                   1        1.76         1.76
 51M7048                        O-RING                   1 N      2.76         2.76
                                                                 PARTS     3961.80
                                                                 LABOR     4441.71
          10501101                                    SEGMENT TOTAL==>     8403.51
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                       CONTINUED ON PAGE 04




                                                                         EXHIBIT D IN GLOBO 000031
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 32 of 74 PageID #: 570




         WARR-LACAZE LAND DEV                            ALEXANDRIA LA
         REF I67386
                                                         07/31/19        21:18:32 (B)         04

                                                         WTYJDBAS01                       I67638

         DEERE WARRANTY                                                      I67386
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        267




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK    408 1T0333GMLJF326996    07/24/20    2000
              333GX                    X CH4M31H006598
                                                                         INTERNAL       CUSTOMER
                                                                PARTS       3961.80
                                                                LABOR       4441.71
                                                        ENVIRONMENTAL        125.00
                                                       INTERNAL TOTAL       8528.51




                                                                          EXHIBIT D IN GLOBO 000032
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 33 of 74 PageID #: 571




         SAME AS BELOW                                     ALEXANDRIA LA       *REPRINT*

                                                           08/16/19        20:17:00 (B)         01

                                                           REWORK23                         I67778

         REWORK                                                                SHOP REPAIR
         6321 MASONIC DR
         ALEXANDRIA LA 71301

                                                                                          153




STK#/FLEET#                        HRS     PIN/EIN         WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK         X 1T0333GMLJF326996    07/24/20   2000
              333GX                        CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2703 XMISC         08/16/19 08/16/19 08/31/19
 CREDIT I67639
 TECH FOUND PART IN TRUCK 8.16.19
 AT393254                       Solenoid Valve          1-       112.42        112.42-
                 Solenoid Valve Coil
                                                                PARTS       112.42-
                   53003423                          SEGMENT TOTAL==>       112.42-
________________________________________________________________________________________________


                                                                   ****** WORK ORDER TOTALS ******
                                                                          INTERNAL     CUSTOMER
                                                                  PARTS       112.42-
                                                           SUB TOTAL==>       112.42-
                                                         4.45% LA STATE         5.00-
                                                         INTERNAL TOTAL       117.42-




                                                                            EXHIBIT D IN GLOBO 000033
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 34 of 74 PageID #: 572




          BASIC WARRANTY                                   ALEXANDRIA LA       *REPRINT*
          LACAZE LAND
                                                           08/28/19        20:16:47 (B)         01

                                                           WTYJDBAS01                       I67858

          DEERE WARRANTY                                                       I67670
          FOR MACHINES UNDER BASIC
          BATON ROUGE LA 77777

                                                                                          679




STK#/FLEET#                          HRS   PIN/EIN         WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK     513   1T0333GMLJF326996    07/24/20   2000
              333GX                        CH4M31H006598

SEGMENT# 1 C 9215 MIU802636      08/12/19 08/12/19 08/12/19
 MACHINE HAD ACTIVE CODE
 __________
 COMPLAINT:
 MACHINE HAS ACTIVE CODE
 CAUSE:
 ______
 DIAGNOSIS:1.00
 MACHINE WAS THROWING CODES: 157.08 INFO ECM FUEL RAIL
 PRESSURE-CHECK FUEL SUPPLY.
 AFTER INSPECTING MACHINE DETERMINED THAT THE FUEL RAIL
 PRESSURE SENSOR WAS BAD.
 KEY PART# MIU802636
 ___________
 CORRECTION:
 REPAIR:1.00
 CHANGED FUEL RAIL PRESSURE SENSOR. RAN MACHINE TO TEST
 OPERATION
 *********************************************************
 DIAGNOSE/9215, ZACHARY HEFLIN/1.00 HR - DIAGNOSE - $0.00
 ($130.00/HR + 0% ADDITIVE)
 REPAIR/9215, ZACHARY HEFLIN/1.00 HR - REPAIR - $136.50
 ($130.00/HR + 5% ADDITIVE)
 2.00 HR - TOTAL LABOR - $136.50
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 8/12/2019
 REPAIR DATE: 8/12/2019
 ******************************************************
 CLAIM 115705078 SUBMITTED 8/28/2019 - TROY GOMEZ
 MIU802636                      Sensor                   1       198.22        198.22
 T77932                         O-RING                   2         1.21          2.42
                                                                  PARTS       200.64
                                                          CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000034
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 35 of 74 PageID #: 573




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        08/28/19        20:16:47 (B)         02

                                                        WTYJDBAS01                       I67858

         DEERE WARRANTY                                                     I67670
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       679




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK    513 1T0333GMLJF326996    07/24/20   2000
              333GX                     CH4M31H006598
                                                                LABOR       136.50
          10501101                                   SEGMENT TOTAL==>        337.14
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS       200.64
                                                               LABOR       136.50
                                                      INTERNAL TOTAL       337.14




                                                                         EXHIBIT D IN GLOBO 000035
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 36 of 74 PageID #: 574




          BASIC WARRANTY                                  ALEXANDRIA LA         *REPRINT*
          LACAZE LAND
                                                          09/30/19        20:16:54 (B)         01

                                                          WTYJDBAS01                        I68079

          DEERE WARRANTY                                                      I67972
          FOR MACHINES UNDER BASIC
          BATON ROUGE LA 77777

                                                                                         679




STK#/FLEET#                          HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK     594 1T0333GMLJF326996    07/24/20    2000
              333GX                     X CH4M31H006598

SEGMENT# 1 C 3471 MIA884941      09/13/19 09/25/19 09/16/19
 MACHINE OVERHEATING
 __________
 COMPLAINT:
 MACHINE OVERHEATING
 CAUSE:
 ______
 Machine is overheating. Determined the water pump is bad.
 KEY PART# MIA884941
 ___________
 CORRECTION:
 Removed all guards to access pump. Drained coolant from
 system and then removed all hardware, hoses and clamps
 needed to remove pump. New parts included pump, gasket for
 pump, thermostat and thermostat gasket. Assembled new pump
 with needed fittings and fit back on engine. Replaced all
 hoses, hardware and clamp as they were in reverse order.
 Ran machine to ensure no leaks nor overheating issues.
 Replaced guards and parked machine to be picked up.
 *********************************************************
 DIAGNOSE/TECH 3471, CLIFTON FUQUA, XLI8680/2.82 HR -
 DIAGNOSE - $0.00 ($130.00/HR + 0% ADDITIVE)
 REPAIR/TECH 3471, CLIFTON FUQUA, XLI8680/6.95 HR - REPAIR
 $948.68 ($130.00/HR + 5% ADDITIVE)
 9.77 HR - TOTAL LABOR - $948.68
 ENVIRONMENTAL FEES - $46.03
 ********************************************************
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 9/13/2019
 REPAIR DATE: 9/16/2019
 ********************************************************
 CLAIM 115852669 SUBMITTED 9/25/2019 - TROY GOMEZ
                                                         CONTINUED ON PAGE 02




                                                                           EXHIBIT D IN GLOBO 000036
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 37 of 74 PageID #: 575




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        09/30/19        20:16:54 (B)         02

                                                        WTYJDBAS01                       I68079

         DEERE WARRANTY                                                     I67972
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       679




STK#/FLEET#                        HRS PIN/EIN           WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK   594 1T0333GMLJF326996      07/24/20   2000
              333GX                   X CH4M31H006598
 MIA884941                      WATER PUMP               1 N   1193.98      1193.98
 MIU802247                      Gasket                   1        1.37          1.37
 MIU802251                      Thermostat               1       39.19         39.19
 MIU802252                      Gasket                   1 N      4.06          4.06
 MIU802371                      Gasket                   1 N      4.38          4.38
 TY26575                        COOL-GARD 1GAL           4       11.95         47.80
                                                                 PARTS      1290.78
                                                                 LABOR        948.68
           10501101                                   SEGMENT TOTAL==>      2239.46
________________________________________________________________________________________________
SEGMENT# 2 C 3471 AT319160      09/10/19 09/25/19 09/11/19
 FAN NOT COMING UP TO SPEED
 __________
 COMPLAINT:
 FAN NOT COMING UP TO SPEED
 CAUSE:
 ______
 DIAGNOSIS: 12.00
 9.10.19 3471 DISASSEMBLED COVERS AND GUARDS TO INSPECT
 MACHINE. CLEANED COOLING PACKAGE AND CLEANED AROUND ENGINE
 COMPARTMENT. REINSTALLED ALL COVERS AND GUARDS REINSTALLED
 MULCHING HEAD. RAN MACHINE AND TEMP GOT TO 208, FAN SPEED
 WAS AT 1936 RPMS.
 REMOVED GUARDS AGAIN AND UNPLUGGED FAN SPEED SOLENOID AND
 THE FAN SPEED WAS AT 2370 RPM. SOLENOID AND COIL ARE BAD.
 FAILED PART # AT319160
 ___________
 CORRECTION:
 REPAIR:8.00
 INSTALLED NEW PRESSURE RELIEF VALVE AND NEW COIL (PRESSURE
 RELIEF BEING BAD DAMAGED THE COIL )FAN SPEED CAME UP 2470
 RPM TOOK MACHINE OUTSIDE AND RAN TO TEST. MACHINE IS
 OPERATING PROPERLY.
                                                         CONTINUED ON PAGE 03




                                                                         EXHIBIT D IN GLOBO 000037
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 38 of 74 PageID #: 576




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        09/30/19        20:16:54 (B)         03

                                                        WTYJDBAS01                       I68079

         DEERE WARRANTY                                                     I67972
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       679




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996     333G COMPACT TRACK    594 1T0333GMLJF326996     07/24/20   2000
             333GX                    X CH4M31H006598
 **********************************************************
 DIAGNOSE/TECH 3471, CLIFTON FUQUA, XLI8680/12.88 HR -
 DIAGNOSE - $1674.40 ($130.00/HR + 0% ADDITIVE)
 REPAIR/TECH 3471, CLIFTON FUQUA, XLI8680/8.00 HR - REPAIR
 $1092.00 ($130.00/HR + 5% ADDITIVE)
 20.88 HR - TOTAL LABOR - $2766.40
 ENVIRONMENTAL FEES - $96.82
 ********************************************************
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 9/10/2019
 REPAIR DATE: 9/11/2019
 **********************************************************
 CLAIM 115852741 SUBMITTED 9/25/2019 - TROY GOMEZ
 AT319160                       PRESSURE RELIEF         1      209.26        209.26
                 Pressure Relief Valve
 AT333862                       SOLENOID COIL           1       62.35         62.35
                 Solenoid Valve Coil
                                                                PARTS       271.61
                                                                LABOR      1100.13
          10501101                                   SEGMENT TOTAL==>      1371.74
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS      1562.39
                                                               LABOR      2048.81
                                                       ENVIRONMENTAL       142.85
                                                      INTERNAL TOTAL      3754.05




                                                                         EXHIBIT D IN GLOBO 000038
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 39 of 74 PageID #: 577




           LACAZE LAND DEVELOPM                         ALEXANDRIA LA          *REPRINT*

                                                        10/16/19         20:16:50 (B)           01

                                                        98000                               I68186

           DOGGETT INT SALES                                                   FIELD REPAIR
           BATON ROUGE
           BATON ROUGE LA 70816

                                                                                          574




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE      HRS
LN326996      333G COMPACT TRACK   647 1T0333GMLJF326996    07/24/20     2000
              333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2643 XMISC        10/07/19 10/07/19 10/11/19
 SERVICE CALL                                                      4.00 HRS
 SERVICE CALL TO 31.1474, -93.3750
 2 SERVICE CALL
                                                               LABOR           450.00
10400123           17910101                         SEGMENT TOTAL==>           450.00



                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR       450.00
                                                          TRUCK#6662       700.00
                                                        SUB TOTAL==>      1150.00
                                                      4.45% LA STATE        20.03
                                                      INTERNAL TOTAL      1170.03




                                                                            EXHIBIT D IN GLOBO 000039
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 40 of 74 PageID #: 578




         BASIC WARRANTY                                  ALEXANDRIA LA       *REPRINT*
         LACAZE LAND
                                                         10/16/19        20:16:53 (B)         01

                                                         WTYJDBAS01                       I68253

         DEERE WARRANTY                                                      I68186
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        679




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK    647 1T0333GMLJF326996    07/24/20    2000
              333GX                    X CH4M31H006598

SEGMENT# 1 C 2643 AT406474      10/07/19 10/16/19 10/07/19
 OVERHEATING/LOSING PRESSURE
 __________
 COMPLAINT:
 Machine is overheating and losing pressure
 CAUSE:
 ______
 DIAGNOSIS:.50
 Inspected machine and found that there was a blown seal on
 the manifold.
 Failed part #: AT406474
 ___________
 CORRECTION:
 REPAIR:.58
 Installed new quick coupler. Checked quick coupler. Checked
 pressures and recovery. Machine is operating properly.
 Task complete.
 **********************************************************
 DIAGNOSE/TECH 2647, KEITH GENTRY, X807488/0.50 HR -
 DIAGNOSE - $.00 ($150.00/HR + 0% ADDITIVE)
 REPAIR/TECH 2647, KEITH GENTRY, X807488/0.58 HR - REPAIR -
 $91.35 ($150.00/HR + 5% ADDITIVE)
 1.08 HR - TOTAL LABOR - $91.35
 ENVIRONMENTAL FEES - $5.82
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 10/7/2019
 REPAIR DATE: 10/7/2019
 *******************************************************
 CLAIM 115965359 SUBMITTED 10/16/2019 - TROY GOMEZ
 AT406474                       Hyd. Quick-Conn         1       68.42           68.42
                 Hyd. Quick-Connect Coupler
                                                                PARTS        68.42
                                                        CONTINUED ON PAGE 02




                                                                          EXHIBIT D IN GLOBO 000040
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 41 of 74 PageID #: 579




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        10/16/19        20:16:53 (B)         02

                                                        WTYJDBAS01                       I68253

         DEERE WARRANTY                                                     I68186
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       679




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK   647 1T0333GMLJF326996     07/24/20   2000
              333GX                   X CH4M31H006598
                                                                LABOR         91.35
          10501101                                   SEGMENT TOTAL==>        159.77
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS        68.42
                                                               LABOR        91.35
                                                       ENVIRONMENTAL         5.82
                                                      INTERNAL TOTAL       165.59




                                                                         EXHIBIT D IN GLOBO 000041
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 42 of 74 PageID #: 580




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA          *REPRINT*

                                                        11/13/19        20:16:27 (B)            01

                                                        REWORK23                            I68322

         REWORK                                                                SHOP REPAIR
         6321 MASONIC DR
         ALEXANDRIA LA 71301

                                                                                          574




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE         HRS
LN326996    333G COMPACT TRACK     699 1T0333GMLJF326996    07/24/20        2000
             333GX                    X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2799 NA            10/28/19 10/28/19 10/31/19
 DIAGNOSE AND REPAIR DEF CODES
 __________
 COMPLAINT:
 DEF CODES DCU 3516.00
 CAUSE:
 ______
 DEF TANK WAS MALFUNCTIONING
 ___________
 CORRECTION:
 REPLACED DEF TANK
 ADDITIONAL DESCRIPTION:
 _______________________
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                            *
 *DIAGNOSE:2.00                                               *
 *MACHINE WAS THROWING A CODE 3516.00 FOR DEF TANK            *
 *MALFUNCTIONING.                                             *
 *REPAIR:5.21                                                 *
 * Ordered new DEF Tank Header                                *
 *Assembly(AT483434). Drained DEF tank. Removed old DEF       *
 *header tank assembly. Wiped out the DEF tank. Replaced the *
 *old header assembly with the new one. Added DEF to the      *
 *tank. Started the engine, the code was still active. I      *
 *reprogrammed the DCU and cleared the code. Ran the machine *
 *for approximately fifteen minutes and the hydraulic filter *
 *restriction indicator lite up but the dosing code (DCU      *
 *3516.00) has not returned.                                  *
 ***************                                              *
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000042
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 43 of 74 PageID #: 581




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA

                                                        11/13/19        20:16:27 (B)         02

                                                        REWORK23                         I68322

         REWORK                                                             SHOP REPAIR
         6321 MASONIC DR
         ALEXANDRIA LA 71301

                                                                                       574




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     699 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 *FAILURE DATE:10.28.19                                       *
 *REPAIR DATE:10.28.19                                        *
 *FAILED PART # AT483434                                      *
 ********************************************************     *
 *A WARRANTY CLAIM HAS BEEN FILED WITH JOHN DEERE FOR THE     *
 *ITEMS COVERED BY THE REMAINING BASIC WARRANTY ON THIS       *
 *MACHINE. SHOULD ANY ISSUE ARISE WITH THE WARRANTY CLAIM,    *
 *THE CUSTOMER WILL BE NOTIFIED BY THE DEALERSHIP. CUSTOMER   *
 *IS RESPONSIBLE FOR PAYING THE REMAINING CHARGES ON THIS     *
 *WORK ORDER AS THEY ARE NOT COVERED UNDER THE VENDOR'S       *
 *WARRANTY.                                                   *
 *>CONSUMABLES-DEF FLUID                                      *
 *                                                            *
 **************************************************************
 SWDEF025                       DEF Fluid               1        9.24          9.24
                 Diesel Exhaust Fluid (DEF)
                                                                PARTS          9.24
 10400123          53003423                          SEGMENT TOTAL==>          9.24
________________________________________________________________________________________________
SEGMENT# 2 C 2799 XMISC         10/28/19 10/28/19 10/31/19
 HYD FILTER AND OIL
 10/28/19 2799. Ordered a hydraulic oil filter(AT314164) and
 a bucket of Hydrau (TY27367). I removed the old restricted
 hydraulic filter and replaced with the new one. Added
 Hydrau to the machine to reach the operating range in the
 sight glass. Then I took the machine out on the yard and
 ran for approximately twenty minutes. The fuel level was
 low before I started working on the machine. No fuel was
 added to the machine after running.
 AT314164                       FILTER ELE              1       52.48         52.48
                                                        CONTINUED ON PAGE 03




                                                                         EXHIBIT D IN GLOBO 000043
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 44 of 74 PageID #: 582




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA

                                                        11/13/19        20:16:27 (B)         03

                                                        REWORK23                         I68322

         REWORK                                                             SHOP REPAIR
         6321 MASONIC DR
         ALEXANDRIA LA 71301

                                                                                       574




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     699 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 TY27367                        HYDRAU 5GAL             1       85.65         85.65
                                                                PARTS       138.13
 10400123          53003423                          SEGMENT TOTAL==>       138.13
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS       147.37
                                                        SUB TOTAL==>       147.37
                                                      4.45% LA STATE         6.56
                                                      INTERNAL TOTAL       153.93




                                                                         EXHIBIT D IN GLOBO 000044
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 45 of 74 PageID #: 583




          BASIC WARRANTY                                  ALEXANDRIA LA       *REPRINT*
          LACAZE LAND
                                                          11/06/19        20:16:45 (B)         01

                                                          WTYJDBAS01                       I68395

          DEERE WARRANTY                                                      I68322
          FOR MACHINES UNDER BASIC
          BATON ROUGE LA 77777

                                                                                         679




STK#/FLEET#                          HRS PIN/EIN         WARRANTY DATE     HRS
LN326996      333G COMPACT TRACK     699 1T0333GMLJF326996    07/24/20    2000
              333GX                     X CH4M31H006598

SEGMENT# 1 C 2799 AT483434       10/28/19 10/28/19 10/28/19
 MACHINE HAD ACTIVE CODE
 __________
 COMPLAINT:
 MACHINE HAD ACTIVE ACTIVE FOR DEF CONCENTRATION
 CAUSE:
 ______
 RELEVANT FAULT CODE: 3516.00 DEF CONCENTRATION VERY HIGH
 Ordered new DEF tank header
 KEY PART# AT483434
 ___________
 CORRECTION:
 Drained DEF tank. Removed old DEF header tank assembly.
 Wiped out the DEF tank. Replaced the old header assembly
 with the new one. Added DEF to the tank. Started the
 engine, the code was still active. Reprogrammed the DCU and
 cleared the code. Ran machine to verify repair. DEF code
 did not return. Unit ready.
 ********************************************************
 DIAGNOSE/TECH 2799, Jesse Murray, X422125/2.00 HR -
 DIAGNOSE - $260.00 ($130.00/HR + 0% ADDITIVE)
 REPAIR/TECH 2799, Jesse Murray, X422125/5.21 HR - REPAIR -
 $711.17 ($130.00/HR + 5% ADDITIVE)
 7.21 HR - TOTAL LABOR - $711.17
 ENVIRONMENTAL FEES - $33.99
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 10/28/2019
 REPAIR DATE: 10/28/2019
 ******************************************************
 CLAIM 116079956 SUBMITTED 11/6/2019 - TROY GOMEZ
 AT483434                       DEF Tank Header          1      530.96        530.96
                 DEF Tank Header Assembly
                                                         CONTINUED ON PAGE 02




                                                                           EXHIBIT D IN GLOBO 000045
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 46 of 74 PageID #: 584




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND
                                                        11/06/19        20:16:45 (B)         02

                                                        WTYJDBAS01                       I68395

         DEERE WARRANTY                                                     I68322
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       679




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE    HRS
LN326996      333G COMPACT TRACK   699 1T0333GMLJF326996     07/24/20   2000
              333GX                   X CH4M31H006598
                                                                PARTS       530.96
                                                                LABOR       711.17
          10501101                                   SEGMENT TOTAL==>      1242.13
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS       530.96
                                                               LABOR       711.17
                                                       ENVIRONMENTAL        33.99
                                                      INTERNAL TOTAL      1276.12




                                                                         EXHIBIT D IN GLOBO 000046
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 47 of 74 PageID #: 585




         INSURANCE CLAIM                                ALEXANDRIA LA          *REPRINT*

                                                        12/30/19        20:17:15 (B)            01

                                                        0000452389      3184523899          I68655

         LACAZE LAND DEVELOPMENT LLC                                           SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                          153




STK#/FLEET#                       HRS PIN/EIN         WARRANTY DATE          HRS
LN326996    333G COMPACT TRACK    724 1T0333GMLJF326996    07/24/20         2000
             333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 797   XMISC        12/17/19 11/19/19 12/27/19
 INSURANCE CLAIM/ I68497
 FOR DEDUCTIBLE REF I68693
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                            *
 *11/27/19     797                                            *
 *Pulled machine into the shop after removing the mulching    *
 *head from the machine. Removed the footwell out of the      *
 *machine to access more to the reservoir for the hydraulic   *
 *oil. Drained the hydraulic tank, and removed tank from the *
 *machine. Removed back bumper from the machine and hood.     *
 *Removed the air cleaner assembly from the machine.          *
 *Disconnected all the lines to the hydraulic and hydrostatic *
 *pumps.                                                      *
 *12/2/19     797                                             *
 *Removed the cooling package from the machine, disconnected *
 *lines and brackets to remove engine. Removed DEF dosing     *
 *unit.                                                       *
 *12/3/19     797                                             *
 *Finished disconnect everything from the engine to remove    *
 *the engine from the machine. Removed engine from the        *
 *machine and found where the machine had caught fire and     *
 *damaged the fuel tank. Removed fuel tank from the machine   *
 *after disconnecting hoses from it. Started cleaning the     *
 *machine preparing to go back together with everything.      *
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000047
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 48 of 74 PageID #: 586




         INSURANCE CLAIM                                ALEXANDRIA LA

                                                        12/30/19        20:17:15 (B)         02

                                                        0000452389      3184523899       I68655

         LACAZE LAND DEVELOPMENT LLC                                        SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 *13/4/19     797                                             *
 *Replaced the fuel tank (AT438591), installed heat shield    *
 *(T410301) on the new tank. Fastened down the new fuel tank *
 *and connected hoses. Installed new dryer for the A/C system *
 *(AL220728). Installed the engine, tightened down the bolts *
 *to hold the engine down. Connected hose at the bottom of    *
 *the engine.                                                 *
 *12/5/19     797                                             *
 *Installed new belt (T357796) on the engine. Installed the   *
 *aftertreatment assembly and connected all components to it. *
 *Installed the cooling package frame work and connected      *
 *hoses to it. Finished connecting all lines tied into the    *
 *engine.                                                     *
 *12/6/19     797                                             *
 *Installed all the coolers on the machine, connected hoses   *
 *to the fan motor. Installed air breather and surge tank.    *
 *Tightened up all clamps on hoses. Cut broke bolts off the   *
 *bumper and welded two new nuts into the frame. Connected    *
 *all hoses up to the pumps and installed the grille on the   *
 *back of the machine. Fixed two broke wires going to the     *
 *high flow solenoid.                                         *
 *12/9/19     797                                             *
 *Put hydraulic tank back into the machine and hooked up all *
 *the hoses going to the tank. Filled machine with hydraulic *
 *oil and coolant. Pulled a vacuum on the A/C system and      *
 *charged the system to 1.8 lbs. Filled machine with 5        *
 *gallons of diesel. Installed the bumper on the machine.     *
 *Then had to remove the bumper and grille and start removing *
 *components from the machine to fix a PRE-EXISTING coolant   *
 *leak.                                                       *
                                                        CONTINUED ON PAGE 03




                                                                         EXHIBIT D IN GLOBO 000048
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 49 of 74 PageID #: 587




         INSURANCE CLAIM                                ALEXANDRIA LA

                                                        12/30/19        20:17:15 (B)         03

                                                        0000452389      3184523899       I68655

         LACAZE LAND DEVELOPMENT LLC                                        SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 *12/10/19     797                                            *
 *Finished disconnecting hoses and components from the        *
 *cooling package. Had to drain the coolant and the hydraulic *
 *oil from the machine to remove components. Removed cooling *
 *package from the machine and order a new T and 3 new hoses *
 *along with the clamps.                                      *
 *12/11/19     797                                            *
 *Installed the three new hoses onto the T and onto the       *
 *machine. Installed cooling package onto the machine and     *
 *hooked up all the hoses that mount to it. Installed the     *
 *radiator, oil cooler, air intake system, surge tank and     *
 *connected all hose involved. Mounted condenser onto the     *
 *radiator and connected hoses. Installed charge air cooler   *
 *and fuel cooler. ASSISTED AARON FOR 120 MINUTES ON THE      *
 *TRANSMISSION JOB.                                           *
 *12/12/19     797                                            *
 *Installed the DEF filler neck, tightened up brackets to the *
 *cooling package. Filled the machine with coolant and did a *
 *pressure test for 15 minutes to check for leaks in the      *
 *system. Pulled vacuum on the A/C system. Charged A/C system *
 *and filled machine with hydraulic oil. Ran machine and      *
 *topped off with hydraulic oil. Installed the hood onto the *
 *machine, the rear bumper and the grille. Hooked the machine *
 *up to the mulching head and connected hoses. Ran machine to *
 *make sure that the mulching head was working properly.      *
 *Machine had no codes. Cleaned up all the trash, tools and   *
 *bay that the machine was in.                                *
 *                                                            *
 **************************************************************
 AL220728                       Receiver-Dryer          1       43.28                         43.28
                                                        CONTINUED ON PAGE 04




                                                                         EXHIBIT D IN GLOBO 000049
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 50 of 74 PageID #: 588




         INSURANCE CLAIM                                ALEXANDRIA LA

                                                        12/30/19        20:17:15 (B)         04

                                                        0000452389      3184523899       I68655

         LACAZE LAND DEVELOPMENT LLC                                        SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN           WARRANTY DATE    HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996      07/24/20   2000
             333GX                    X CH4M31H006598
 AN404683                       Clamp                    1 N      5.49                     5.49
 AT412709                       Filler Cap               1       28.79                    28.79
 AT438591                       Fuel Tank                1 N    802.36                   802.36
 AT443240                       Hose Clamp               1 N      4.11                     4.11
 FRT                            SHIP & HANDLING          1       35.84                    35.84
 PM37477                        LOCTITE MEDIUM           1       28.47                    28.47
 RE56098                        CLAMP                    4 S     12.52                    50.08
 R183409                        O-RING                   4 S      1.13                     4.52
 R183410                        O-RING                   1        1.43                     1.43
 TY26575                        COOL-GARD 1GAL           4       13.44                    53.76
 TY27366                        HYDRAU 2.5GAL            4       34.67                   138.68
 T267827                        Bushing                  1 N     53.07                    53.07
 T309809                        Tee Fitting              1 N     35.25                    35.25
 T357796                        V-Belt                   1       36.08                    36.08
 T410301                        Heat Shield              1       57.36                    57.36
 T415928                        Radiator Hose            1 N     36.84                    36.84
 T415929                        Radiator Hose            1 N     26.16                    26.16
 T415930                        Radiator Hose            1 N     30.03                    30.03
 03M7191                        BOLT                     1 N       .76                      .76
 14M7291                        FLANGE NUT               2        2.38                     4.76
 14M7296                        FLANGE NUT               1        1.08                     1.08
                                                                 PARTS                  1478.20
                                                                 LABOR                 11050.00
 10400123                                             SEGMENT TOTAL==>                 12528.20
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                               PARTS                   1478.20
                                                               LABOR                  11050.00
                                                       CONTINUED ON PAGE 05




                                                                         EXHIBIT D IN GLOBO 000050
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 51 of 74 PageID #: 589




         INSURANCE CLAIM                              ALEXANDRIA LA

                                                      12/30/19        20:17:15 (B)         05

                                                      0000452389      3184523899       I68655

         LACAZE LAND DEVELOPMENT LLC                                      SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                     153




STK#/FLEET#                      HRS PIN/EIN         WARRANTY DATE      HRS
LN326996    333G COMPACT TRACK   724 1T0333GMLJF326996    07/24/20     2000
             333GX                  X CH4M31H006598
                                                        DEDUCTIBLE                       1000.00-
                                                              FUEL                         30.06
                                                      SUB TOTAL==>                      11558.26
                                                    4.45% LA STATE                        558.84
                                                      RAPIDES 3.5%                        439.54
                                                    CUSTOMER TOTAL                      12556.64




                                                                       EXHIBIT D IN GLOBO 000051
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 52 of 74 PageID #: 590




         IN STORE PICKUP                                ALEXANDRIA LA          *REPRINT*

                                                        12/30/19        20:17:16 (B)            01

                                                        0000452389      3184523899          I68693

         LACAZE LAND DEVELOPMENT LLC                                           SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                          153




STK#/FLEET#                       HRS PIN/EIN         WARRANTY DATE          HRS
LN326996    333G COMPACT TRACK    724 1T0333GMLJF326996    07/24/20         2000
             333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 797   XMISC        12/26/19 12/26/19 12/27/19
 INSURANCE CLAIM/ I68497/REF I68655
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                            *
 *11/27/19     797                                            *
 *Pulled machine into the shop after removing the mulching    *
 *head from the machine. Removed the footwell out of the      *
 *machine to access more to the reservoir for the hydraulic   *
 *oil. Drained the hydraulic tank, and removed tank from the *
 *machine. Removed back bumper from the machine and hood.     *
 *Removed the air cleaner assembly from the machine.          *
 *Disconnected all the lines to the hydraulic and hydrostatic *
 *pumps.                                                      *
 *12/2/19     797                                             *
 *Removed the cooling package from the machine, disconnected *
 *lines and brackets to remove engine. Removed DEF dosing     *
 *unit.                                                       *
 *12/3/19     797                                             *
 *Finished disconnect everything from the engine to remove    *
 *the engine from the machine. Removed engine from the        *
 *machine and found where the machine had caught fire and     *
 *damaged the fuel tank. Removed fuel tank from the machine   *
 *after disconnecting hoses from it. Started cleaning the     *
 *machine preparing to go back together with everything.      *
 *13/4/19     797                                             *
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000052
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 53 of 74 PageID #: 591




         IN STORE PICKUP                                ALEXANDRIA LA

                                                        12/30/19        20:17:16 (B)         02

                                                        0000452389      3184523899       I68693

         LACAZE LAND DEVELOPMENT LLC                                        SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 *Replaced the fuel tank (AT438591), installed heat shield    *
 *(T410301) on the new tank. Fastened down the new fuel tank *
 *and connected hoses. Installed new dryer for the A/C system *
 *(AL220728). Installed the engine, tightened down the bolts *
 *to hold the engine down. Connected hose at the bottom of    *
 *the engine.                                                 *
 *12/5/19     797                                             *
 *Installed new belt (T357796) on the engine. Installed the   *
 *aftertreatment assembly and connected all components to it. *
 *Installed the cooling package frame work and connected      *
 *hoses to it. Finished connecting all lines tied into the    *
 *engine.                                                     *
 *12/6/19     797                                             *
 *Installed all the coolers on the machine, connected hoses   *
 *to the fan motor. Installed air breather and surge tank.    *
 *Tightened up all clamps on hoses. Cut broke bolts off the   *
 *bumper and welded two new nuts into the frame. Connected    *
 *all hoses up to the pumps and installed the grille on the   *
 *back of the machine. Fixed two broke wires going to the     *
 *high flow solenoid.                                         *
 *12/9/19     797                                             *
 *Put hydraulic tank back into the machine and hooked up all *
 *the hoses going to the tank. Filled machine with hydraulic *
 *oil and coolant. Pulled a vacuum on the A/C system and      *
 *charged the system to 1.8 lbs. Filled machine with 5        *
 *gallons of diesel. Installed the bumper on the machine.     *
 *Then had to remove the bumper and grille and start removing *
 *components from the machine to fix a PRE-EXISTING coolant   *
 *leak.                                                       *
 *12/10/19     797                                            *
                                                        CONTINUED ON PAGE 03




                                                                         EXHIBIT D IN GLOBO 000053
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 54 of 74 PageID #: 592




         IN STORE PICKUP                                ALEXANDRIA LA

                                                        12/30/19        20:17:16 (B)         03

                                                        0000452389      3184523899       I68693

         LACAZE LAND DEVELOPMENT LLC                                        SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 *Finished disconnecting hoses and components from the        *
 *cooling package. Had to drain the coolant and the hydraulic *
 *oil from the machine to remove components. Removed cooling *
 *package from the machine and order a new T and 3 new hoses *
 *along with the clamps.                                      *
 *12/11/19     797                                            *
 *Installed the three new hoses onto the T and onto the       *
 *machine. Installed cooling package onto the machine and     *
 *hooked up all the hoses that mount to it. Installed the     *
 *radiator, oil cooler, air intake system, surge tank and     *
 *connected all hose involved. Mounted condenser onto the     *
 *radiator and connected hoses. Installed charge air cooler   *
 *and fuel cooler. ASSISTED AARON FOR 120 MINUTES ON THE      *
 *TRANSMISSION JOB.                                           *
 *12/12/19     797                                            *
 *Installed the DEF filler neck, tightened up brackets to the *
 *cooling package. Filled the machine with coolant and did a *
 *pressure test for 15 minutes to check for leaks in the      *
 *system. Pulled vacuum on the A/C system. Charged A/C system *
 *and filled machine with hydraulic oil. Ran machine and      *
 *topped off with hydraulic oil. Installed the hood onto the *
 *machine, the rear bumper and the grille. Hooked the machine *
 *up to the mulching head and connected hoses. Ran machine to *
 *make sure that the mulching head was working properly.      *
 *Machine had no codes. Cleaned up all the trash, tools and   *
 *bay that the machine was in.                                *
 *                                                            *
 **************************************************************
 10401101
________________________________________________________________________________________________
                                                        CONTINUED ON PAGE 04




                                                                         EXHIBIT D IN GLOBO 000054
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 55 of 74 PageID #: 593




           IN STORE PICKUP                              ALEXANDRIA LA

                                                        12/30/19        20:17:16 (B)         04

                                                        0000452389      3184523899       I68693

           LACAZE LAND DEVELOPMENT LLC                                      SHOP REPAIR
           106 SANDY LANE
           ALEXANDRIA LA 71303

                                                                                       153




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE      HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996    07/24/20     2000
             333GX                    X CH4M31H006598


                                                                ****** WORK ORDER TOTALS ******
                                                          DEDUCTIBLE                   1000.00
139849KB                                                TOTAL CHARGE                   1000.00

***************************************************
***          Please Remit to:                   ***
***          DOGGETT MACHINERY SERVICES         ***
***          PO BOX 15869                       ***
***          BATON ROUGE, LA 70895              ***
***          (225)291-3750                      ***
***************************************************




                                                                         EXHIBIT D IN GLOBO 000055
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 56 of 74 PageID #: 594




         WARR-LACAZE LAND                                ALEXANDRIA LA         *REPRINT*
         REF I68497
                                                         12/27/19        20:16:17 (B)          01

                                                         WTYJDBAS01                        I68703

         DEERE WARRANTY                                  ORIG WO: I68497       I68497
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                         153




STK#/FLEET#                         HRS PIN/EIN         WARRANTY DATE       HRS
LN326996    333G COMPACT TRACK      724 1T0333GMLJF326996    07/24/20      2000
             333GX                     X CH4M31H006598

                This order was created from order: I68497

SEGMENT# 1 C 797    AT471797    12/16/19 12/16/19 11/30/19
 HYDRAULIC REPAIR
 __________
 COMPLAINT:
 CUSTOMER COMPLAINED THAT THE HYDRAULICS WERE WEAK.
 CAUSE:
 ______
 12/16-12/17 DIAG: 12.59 HRS
 12/16
 TIGHTENED UP LINE TO THE BACK OF THE HYDRAULIC TANK. HAD TO
 MODIFY BACK SKID PLATE TO WHERE IT WOULD NOT RUB THE FUEL
 TANK. INSTALLED SKID PLATE ON MACHINE. CUSTOMER ASKED IF
 THE HYDRAULICS COULD BE CHECKED. CHECKED THE CHARGE
 PRESSURE AND PRESSURE WAS WITHIN SPECS. CHECKED THE PUMP
 PRESSURE AND IT WAS AT 2000 PSI WHICH IS BELOW SPECS. RAN
 THE SYSTEM RELIEF IN AND THE PRESSURE DIDN'T MOVE. RELIEF
 IS RAN ALL THE WAY IN. SETTING UP TO RUN A FLOW TEST ON THE
 PUMP TO DETERMINE IF PUMP IS BAD.
 12/17
 HOOKED UP FLOW METER TO THE MACHINE, RAN MACHINE TO GET OIL
 UP TO TEMP TO PERFORM THE FLOW TEST. PUMP WOULD ONLY REACH
 1700 PSI WITH NO FLOW AT 1700 PSI. CHECKED THE CHARGE
 PRESSURE AND PRESSURE WAS WITHIN SPECS. CHECKED THE PUMP
 PRESSURE AND IT WAS AT 2000 PSI WHICH IS BELOW SPECS. RAN
 THE SYSTEM RELIEF IN AND THE PRESSURE DIDN'T MOVE. RELIEF
 IS RAN ALL THE WAY IN. SETTING UP TO RUN A FLOW TEST ON THE
 PUMP TO DETERMINE IF PUMP IS BAD.
 KEY PART# AT471797
 ___________
 CORRECTION:
                                                        CONTINUED ON PAGE 02




                                                                           EXHIBIT D IN GLOBO 000056
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 57 of 74 PageID #: 595




         WARR-LACAZE LAND                               ALEXANDRIA LA
         REF I68497
                                                        12/27/19        20:16:17 (B)          02

                                                        WTYJDBAS01                        I68703

         DEERE WARRANTY                                 ORIG WO: I68497      I68497
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 12/17-12/20 REP: 19.42 HRS
 12/17
 HOOKED UP FLOW METER TO THE MACHINE, RAN MACHINE TO GET OIL
 UP TO TEMP TO PERFORM THE FLOW TEST. PUMP WOULD ONLY REACH
 1700 PSI WITH NO FLOW AT 1700 PSI. DRAINED THE HYDRAULIC
 SYSTEM. DISCONNECTED LINES FROM THE OLD PUMP AND SWAPPED
 ALL FITTINGS FOR HOSES ONTO THE NEW PUMP. REPLACED THE PUMP
 (AT471797) AND BOLTS (19M7790). REPLACED THE FILTER
 (AT314164) AND CUT OLD FILTER APART TO INSPECT FOR METAL.
 FILLED HYDRAULIC SYSTEM BACK UP WITH OIL, PERFORMED THE
 START UP PROCEDURE WHEN REPLACING THE PUMP.
 12/18
 UPLOADED PICTURES TO THE MULTIMEDIA, TOPPED OFF HYDRAULIC.
 12/19
 HAD TO ADJUST PRESSURE AND THE HI FLOW PRESSURE GOT IT SET
 AND WENT AND TESTED THE PRESSURE IT WAS 3350 PSI AND HI
 FLOW WAS 3550 PSI. REPAIR COMPLETE.
 **********************************************************
 DIAGNOSTICS//12.59 HR - OUTLINED IN CLAIM TEXT - $1636.70
 ($130.00/HR + 0% ADDITIVE)
 REPAIR//14.57 HR - R/R HYDRAULIC PUMP - $1988.81
 ($130.00/HR + 5% ADDITIVE)
 REPAIR//4.85 HR - ASSIST WITH REPAIR - $662.03 ($130.00/HR
 + 5% ADDITIVE)
 32.01 HR - TOTAL LABOR - $4287.53
 X346634, 797, DARRELL BASS
 X452205, 798, VERNON WELLMAN
 ENVIRONMENTAL FEES - $92.78
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 12/16/2019
                                                        CONTINUED ON PAGE 03




                                                                          EXHIBIT D IN GLOBO 000057
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 58 of 74 PageID #: 596




         WARR-LACAZE LAND                               ALEXANDRIA LA
         REF I68497
                                                        12/27/19        20:16:17 (B)          03

                                                        WTYJDBAS01                        I68703

         DEERE WARRANTY                                 ORIG WO: I68497      I68497
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        153




STK#/FLEET#                        HRS PIN/EIN           WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996      07/24/20    2000
             333GX                    X CH4M31H006598
 REPAIR DATE: 12/20/2019
 **
 Claim 116341473 SUBMITTED 12/27/2019-REGINA
 AT314164                       FILTER ELE               1       46.76         46.76
 AT471797                       Hydraulic Pump           1     1258.33      1258.33
 TY27366                        HYDRAU 2.5GAL            4       39.62        158.48
 19M7790                        SCREW                    2 S      1.25          2.50
                                                                 PARTS      1466.07
                                                                 LABOR      4287.53
 10400123 10501101                                    SEGMENT TOTAL==>      5753.60
________________________________________________________________________________________________
SEGMENT# 2 C 798    AT319160    12/16/19 12/19/19 11/30/19
 FAN NOT WORKING
 __________
 COMPLAINT:
 FAN NOT WORKING.
 CAUSE:
 ______
 12/19 DIAG: 2.00
 CHECKED TO SEE IF THE FAN WOULD RUN WIDE OPEN BY UNPLUGGING
 THE SOLENOID AND IT WOULD NOT. PULLED APART AND FOUND THE
 SOLENOID WAS BAD.
 KEY PART# AT319160
 ___________
 CORRECTION:
 12/20 REP: 5.65 HRS
 PUT NEW STEW IN SOLENOID AND THE FAN STARTED WORKING RIGHT
 THEN PUT THE FAN, GUARD, BUMPER AND SIDE PLATES THEN I PUT
 THE FLOOR BOARD IN THE MACHINE AND BOLTED THE CAB DOWN.
 ************************************************************
 DIAGNOSTICS//1.68 HR - OUTLINED IN CLAIM TEXT - $218.40
 ($130.00/HR + 0% ADDITIVE)
 DIAGNOSTICS//0.32 HR - OUTLINED IN CLAIM TEXT - $41.60
                                                         CONTINUED ON PAGE 04




                                                                          EXHIBIT D IN GLOBO 000058
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 59 of 74 PageID #: 597




         WARR-LACAZE LAND                               ALEXANDRIA LA
         REF I68497
                                                        12/27/19        20:16:17 (B)          04

                                                        WTYJDBAS01                        I68703

         DEERE WARRANTY                                 ORIG WO: I68497      I68497
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                        153




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     724 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 ($130.00/HR + 0% ADDITIVE)
 REPAIR//5.65 HR - R/R PRESSURE RELIEF VALVE - $771.23
 ($130.00/HR + 5% ADDITIVE)
 7.65 HR - TOTAL LABOR - $1031.23
 X346634, 797, DARRELL BASS
 X452205, 798, VERNON WELLMAN
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 12/19/2019
 REPAIR DATE: 12/20/2019
 **
 Claim 116341487 SUBMITTED 12/27/2019-REGINA
 AT319160                       PRESSURE RELIEF         1 N    209.26       209.26
                 Pressure Relief Valve
                                                                PARTS       209.26
                                                                LABOR      1031.23
 10400123 10501101                                   SEGMENT TOTAL==>      1240.49
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS      1675.33
                                                               LABOR      5318.76
                                                       ENVIRONMENTAL        92.78
                                                      INTERNAL TOTAL      7086.87




                                                                          EXHIBIT D IN GLOBO 000059
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 60 of 74 PageID #: 598




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA          *REPRINT*
         COS
                                                        02/05/20         20:16:47 (B)           01

                                                        98000                               I68901

         DOGGETT INT SALES                                                     FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          574




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE         HRS
LN326996    333G COMPACT TRACK     765 1T0333GMLJF326996    07/24/20        2000
             333GX                    X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 9238 NA            01/29/20 01/29/20 01/31/20
 SERVICE CALL                                                      2.50 HRS
 SERVICE CALL TO 31.1474, -93.3750
 1 SERVICE CALL
                                                                LABOR       281.25
 10400123          48400223                          SEGMENT TOTAL==>       281.25
________________________________________________________________________________________________
SEGMENT# 2 C 9238 NA            01/29/20 01/29/20 01/31/20
 CHECK & REPAIR HIGH FLOW ISSUE/BOGGING ENGINE DOWN
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                            *
 *ran machine and tested pressures. pressure was in spec.     *
 *issue is only was when hyd are cold. operator was           *
 *instructed to run machine for 10 min prior to advancing to *
 *high flow.                                                  *
 *                                                            *
 **************************************************************
                                                                LABOR       162.79
 10400123          48400223                          SEGMENT TOTAL==>       162.79
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               LABOR       444.04
                                                       CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000060
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 61 of 74 PageID #: 599




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA
         COS
                                                        02/05/20        20:16:47 (B)         02

                                                        98000                            I68901

         DOGGETT INT SALES                                                  FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                       574




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     765 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
                                                        ENVIRONMENTAL        15.54
                                                      SERVICE ACCESSO        35.52
                                                           TRUCK#9768       450.00
                                                       INTERNAL TOTAL       945.10




                                                                         EXHIBIT D IN GLOBO 000061
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 62 of 74 PageID #: 600




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA          *REPRINT*
         DOGGETT GUARD
                                                        03/30/20         20:17:16 (B)           01

                                                        98000                               I69170

         DOGGETT INT SALES                                                     FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                          331




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE         HRS
LN326996    333G COMPACT TRACK     816 1T0333GMLJF326996    07/24/20        2000
             333GX                    X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 2743 NA            03/10/20 03/10/20 03/31/20
 SERVICE CALL                                                      1.00 HRS
 1 SERVICE CALL TO 31.357861, -92.327833
                                                                LABOR       112.50
 10400123          17910101                          SEGMENT TOTAL==>        112.50
________________________________________________________________________________________________
SEGMENT# 2 C 9246 NA            03/10/20 03/10/20 03/31/20
 CHECK COMPLAINT OF HYD. NOT ENGAGING
 __________
 COMPLAINT:
 <2743 3.10.20
 BOOM WAS STUCK IN MID AIR AND HYDRAULICS WOULD NOT ENGAGE..
 CAUSE:
 ______
 <2743 3.10.20
 REMOVED DOOR TO ENTER CAB, HAD A DTC FOR HYDRAULIC WORK
 PORT SOLENOID CIRCUIT FAULT 516197.06. HOOKED A TRACK HOE
 UP TO THE BUCKET TO LEVEL IT OUT AND MANUALLY LOWERED THE
 BOOM. REMOVED THE FLOOR PAN SAW THAT INSIDE THE MACHINE WAS
 FULL OF DEBRIS. A LARGE STICK HAD COME THROUGH AND BROKE
 THE SOLENOID.
 ___________
 CORRECTION:
 <2743 3.10.20
 CHANGED THE SOLENOID AND CONFIRMED IT WAS FIXED.
 ADDITIONAL DESCRIPTION:
 _______________________
 ***** TECHNICIANS COMMENTS ***********************************
 *                                                            *
                                                        CONTINUED ON PAGE 02




                                                                            EXHIBIT D IN GLOBO 000062
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 63 of 74 PageID #: 601




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA
         DOGGETT GUARD
                                                        03/30/20        20:17:16 (B)         02

                                                        98000                            I69170

         DOGGETT INT SALES                                                  FIELD REPAIR
         BATON ROUGE
         BATON ROUGE LA 70816

                                                                                       331




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     816 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
 * FAILED PART: AT333807                                      *
 * FAILED DATE: 3.10.20                                       *
 * REPAIR DATE: 3.10.20                                       *
 * DIAGNOSE: 1.03                                             *
 * REPAIR: 3.13                                               *
 *********************************************************    *
 *A WARRANTY CLAIM HAS BEEN FILED WITH JOHN DEERE FOR THE     *
 *ITEMS COVERED BY THE REMAINING BASIC WARRANTY ON THIS       *
 *MACHINE. SHOULD ANY ISSUE ARISE WITH THE WARRANTY CLAIM,    *
 *THE CUSTOMER WILL BE NOTIFIED BY THE DEALERSHIP. CUSTOMER   *
 *IS RESPONSIBLE FOR PAYING THE REMAINING CHARGES ON THIS     *
 *WORK ORDER AS THEY ARE NOT COVERED UNDER THE VENDOR'S       *
 *WARRANTY.                                                   *
 *>CONSUMABLES-OIL                                            *
 *                                                            *
 **************************************************************
 TY27367                        HYDRAU 5GAL             1       74.82         74.82
                                                                PARTS        74.82
 10400123          17910101                          SEGMENT TOTAL==>         74.82
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS        74.82
                                                               LABOR       112.50
                                                       ENVIRONMENTAL        33.62
                                                     SERVICE ACCESSO        76.85
                                                          TRUCK#1730       120.00
                                                      INTERNAL TOTAL       417.79




                                                                         EXHIBIT D IN GLOBO 000063
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 64 of 74 PageID #: 602




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA         *REPRINT*
         FIELD REPAIR
         31.357861, -92.327833                          03/20/20         20:16:28 (B)         01

                                                        WTYJDPIP01                        I69206

         DEERE WARRANTY                                                       FIELD REPAIR
         FOR USE WITH PIP WORK
         BATON ROUGE LA 70810

                                                                                        331




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE       HRS
LN326996    333G COMPACT TRACK     816 1T0333GMLJF326996    07/24/20      2000
             333GX                    X CH4M31H006598

SEGMENT# 1 C 798   NA           03/16/20 03/16/20 03/31/20
 OPTIONAL PIP- TRAVEL IS NOT ALLOWED                               1.00 HRS
 1 SERVICE CALL TO 31.357861, -92.327833
                                                                 LABOR       109.13
 10400123 52807423                                    SEGMENT TOTAL==>        109.13
________________________________________________________________________________________________
SEGMENT# 2 C 798   19TX912       03/16/20 03/16/20 03/31/20
 19TX912 - Turbo Outlet Hose Improvement - Optional                 .50 HRS
 __________
 COMPLAINT:
 19TX912 - Turbo Outlet Hose Improvement - Optional
 CAUSE:
 ______
 The turbo outlet hose may split.
 ___________
 CORRECTION:
 <798 3.16.20 REMOVED HOSE CLAMPS & HOSE. REPLACED HOSE & 2
 NEW CLAMPS PER PIP KIT.
 ************************************************************
 ./X452205 , I798 , VERNON WELLMAN/0.50 HR - - $108.13
 ($173.00/HR + 25% ADDITIVE)
 0.50 HR - TOTAL LABOR - $108.13
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE 03/16/2020
 REPAIR DATE 03/16/2020
 ****************************************************
 Claim 116741828 submitted 03/20/2020
 MPT13433                       Product Improve          1 N      4.87          4.87
                                                                 PARTS          4.87
                                                                 LABOR       108.13
 10400123 10501101                                    SEGMENT TOTAL==>        113.00
________________________________________________________________________________________________
                                                         CONTINUED ON PAGE 02




                                                                          EXHIBIT D IN GLOBO 000064
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 65 of 74 PageID #: 603




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA
         FIELD REPAIR
         31.357861, -92.327833                          03/20/20        20:16:28 (B)         02

                                                        WTYJDPIP01                       I69206

         DEERE WARRANTY                                                     FIELD REPAIR
         FOR USE WITH PIP WORK
         BATON ROUGE LA 70810

                                                                                       331




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE      HRS
LN326996    333G COMPACT TRACK     816 1T0333GMLJF326996    07/24/20     2000
             333GX                    X CH4M31H006598


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS         4.87
                                                               LABOR       217.26
                                                      INTERNAL TOTAL       222.13




                                                                         EXHIBIT D IN GLOBO 000065
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 66 of 74 PageID #: 604




         IN STORE PICKUP                                  ALEXANDRIA LA        *REPRINT*

                                                          03/27/20        20:17:15 (B)          01

                                                          0000452389      3184523899        I69299

         LACAZE LAND DEVELOPMENT LLC                                           SHOP REPAIR
         106 SANDY LANE
         ALEXANDRIA LA 71303

                                                                                          153




STK#/FLEET#                         HRS  PIN/EIN         WARRANTY DATE       HRS
LN326996    333G COMPACT TRACK         X 1T0333GMLJF326996    07/24/20      2000
             333GX                     X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 9246 XMISC           03/27/20 03/27/20 03/31/20
 SERVICE MACHINE
 MIU800650                        OIL FILTER             1       17.54                           17.54
 TY26673                          1GAL 15W40             1       17.26                           17.26
 TY26675                          2.5GAL 15W40           1       42.15                           42.15
                 Plus-50 II Oil   15W40 CJ4/SN
                                                                PARTS                     76.95
                                                                LABOR                    150.00
 10400123                                            SEGMENT TOTAL==>                    226.95
________________________________________________________________________________________________


                                                                  ****** WORK ORDER TOTALS ******
                                                                 PARTS                     76.95
                                                                 LABOR                    150.00
                                                         ENVIRONMENTAL                      5.25
                                                       SERVICE ACCESSO                     12.00
                                                          SUB TOTAL==>                    244.20
                                                        4.45% LA STATE                     10.87
                                                          RAPIDES 3.5%                      8.55
                                                        CUSTOMER TOTAL                    263.62




                                                                            EXHIBIT D IN GLOBO 000066
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 67 of 74 PageID #: 605




          BASIC WARRANTY                                  ALEXANDRIA LA       *REPRINT*
          LACAZE LAND DEVELOPMENT
                                                          03/27/20        20:17:16 (B)         01

                                                          WTYJDBAS01                       I69301

          DEERE WARRANTY                                                      I69170
          FOR MACHINES UNDER BASIC
          BATON ROUGE LA 77777

                                                                                         679




STK#/FLEET#                          HRS PIN/EIN         WARRANTY DATE      HRS
LN326996    333G COMPACT TRACK       816 1T0333GMLJF326996    07/24/20     2000
             333GX                      X CH4M31H006598

SEGMENT# 1 C 2743 AT333807       03/10/20 03/10/20 03/10/20
 MACHINE HAS CODE AND HYD WILL NOT ENGAGE
 __________
 COMPLAINT:
 MACHINE HAS CODE AND HYD WILL NOT ENGAGE-BOOM STUCK IN THE
 AIR
 CAUSE:
 ______
 RELEVANT FAULT CODE: PORT SOLENOID CIRCUIT FAULT 516197.06
 <2743 3.10.20
 REMOVED DOOR TO ENTER CAB, HAD A DTC FOR HYDRAULIC WORK
 PORT SOLENOID CIRCUIT FAULT 516197.06. HOOKED A TRACK HOE
 UP TO THE BUCKET TO LEVEL IT OUT AND MANUALLY LOWER THE
 BOOM. REMOVED THE FLOOR PAN SAW THAT INSIDE THE MACHINE WAS
 FULL OF DEBRIS. A LARGE STICK HAD COME THROUGH AND BROKE
 THE SOLENOID.
 KEY PART# AT333807
 ___________
 CORRECTION:
 REMOVED AND REPLACED THE SOLENOID. CODE CLEARED. UNIT READY.
 ************************************************************
 DIAGNOSTIC/X183385, 2743, JORDAN MORRIS/1.03 HR -
 DIAGNOSTIC - $0.00 ($173.00/HR + 0% ADDITIVE)
 REPAIR/X183385, 2743, JORDAN MORRIS/3.13 HR - REPAIR -
 $568.56 ($173.00/HR + 5% ADDITIVE)
 4.16 HR - TOTAL LABOR - $568.56
 ADDITIONAL DESCRIPTION:
 _______________________
 FAILURE DATE: 3/10/2020
 REPAIR DATE: 3/10/2020
 ***********************************************************
 CLAIM 116779636 SUBMITTED 3/27/2020 - TROY GOMEZ
 AT333807                       SOLENOID COIL            1       31.14        31.14
                                                         CONTINUED ON PAGE 02




                                                                           EXHIBIT D IN GLOBO 000067
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 68 of 74 PageID #: 606




         BASIC WARRANTY                                 ALEXANDRIA LA
         LACAZE LAND DEVELOPMENT
                                                        03/27/20        20:17:16 (B)         02

                                                        WTYJDBAS01                       I69301

         DEERE WARRANTY                                                     I69170
         FOR MACHINES UNDER BASIC
         BATON ROUGE LA 77777

                                                                                       679




STK#/FLEET#                        HRS PIN/EIN          WARRANTY DATE     HRS
LN326996    333G COMPACT TRACK     816 1T0333GMLJF326996     07/24/20    2000
             333GX                    X CH4M31H006598
                 Solenoid Valve Coil
                                                                PARTS        31.14
                                                                LABOR       568.56
          10501101                                   SEGMENT TOTAL==>       599.70
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS        31.14
                                                               LABOR       568.56
                                                      INTERNAL TOTAL       599.70




                                                                         EXHIBIT D IN GLOBO 000068
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 69 of 74 PageID #: 607




         LACAZE LAND DEVELOPMENT                        ALEXANDRIA LA          *REPRINT*

                                                        04/09/20        20:16:37 (B)            01

                                                        REWORK23                            I69304

         REWORK                                                                SHOP REPAIR
         6321 MASONIC DR
         ALEXANDRIA LA 71301

                                                                                          153




STK#/FLEET#                        HRS PIN/EIN         WARRANTY DATE         HRS
LN326996    333G COMPACT TRACK       X 1T0333GMLJF326996    07/24/20        2000
             333GX                   X CH4M31H006598

THANK YOU FOR CHOOSING DOGGETT MACHINERY FOR YOUR SERVICE NEEDS.
IF WE CAN BE OF FURTHER ASSISTANCE, PLEASE CONTACT OUR SERVICE DEPARTMENT
AT 318-442-0455.

SEGMENT# 1 C 798   XMISC        03/30/20 03/31/20 03/31/20
 BROKE SENSOR I69211
 3/31/2020    798
 Got new sensor in and put it back on the machine and put
 the bracket back down over it.
 MIU803774                      Sensor                  1      265.66       265.66
                                                                PARTS       265.66
                                                                LABOR       166.32
                   53003423                          SEGMENT TOTAL==>       431.98
________________________________________________________________________________________________


                                                                ****** WORK ORDER TOTALS ******
                                                                       INTERNAL     CUSTOMER
                                                               PARTS       265.66
                                                               LABOR       166.32
                                                        SUB TOTAL==>       431.98
                                                      4.45% LA STATE        11.82
                                                      INTERNAL TOTAL       443.80




                                                                            EXHIBIT D IN GLOBO 000069
Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 70 of 74 PageID #: 608




                                                             EXHIBIT D IN GLOBO 000070
Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 71 of 74 PageID #: 609




                                                             EXHIBIT D IN GLOBO 000071
     Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 72 of 74 PageID #: 610
                                                                    Doggett Machinery Services: 1-800-960-9000
                                    Remit To:          Alexandria, LA 71301    Broussand, LA 70518   Covington, LA 70435     Monroe, LA 71202    Stireveport, LA 71119
                                                          318-442-0455            337-837-9481          985-893-3005          318-343-8787          318631-3090
                                10110 DaradaleAve
                               Baton Rouge, LA 70816                                                                                               Tyler, TX 75708
                                                       St. Rose, lA 70087     Lake Ctiaries, LA 70615 Longview, TX 75602     Lufkin, TX 75904
                                   225-291-3750           504-466-5577            337-430-3045          903-758-3326          936-634-8801          903-592-8900
                                 www.doggett.com

                                                                                         Branch

                                                                                            rnvTNGTnN         t.a                 ♦RRPRTNT
           LACAZE LAND DEVELOPM
                                                                                         Date                       Time                                Page

                                                                                           nR/59/19                        20:16:05      (B)            01
                                                                                         Account No.                Phone No.                     Invoice No.

                                                                                            WTYJDBASOl                                            D57834
                                                                                         Ship Via                               Purchase Order

           DEERE WARRANTY                                                                  ORIG WO: D57778
                                                                                         Sales Tax Licence No.
           FOR MACHINES UNDER BASIC
           BATON ROUGE LA 77777
                                                                                                                                             Saiesperson
                                                                                                                                                 181



                                                                DESCRIPTION


stk#/fleet#                                        hrs      pin/ein         warranty date                                   hrs
LN326996        333G COMPACT TRACK                 527      1T0333GMLJF326996    07/24/20                                  2000
                333GX                                       CH4M31H006598

                     This order was created from order: D57778

SEGMENT# 1 C 2670       T425629              08/19/19 08/19/19 08/19/19
 DIAG RUBBED CHARGE AIR COOLER LINE
 COMPLAINT;
 CHARGE AIR COOLER HOSE GOING FROM THE CHARGE AIR COOLER TO
 ENGINE INTAKE HAS A BAD RUBBED SPOT.
 CAUSE:
 8/19/2019 2670 (0.50HRS)
 THE INTAKE HOSE FROM THE CHARGE AIR COOLER TO THE INTAKE
 MANIFOLD IS RUBBING AND T^OUT TO RUB THROUGH.
 KEY PART #:    T425629
 CORRECTION:
 8/19/2019 2670 (1.50HRS)
 GAINED ACCESS TO HOSE (T425629) . REMOVED HOSE.
 8/19/2019 2670 (2.00HRS)
 INSTALLED NEW HOSE (T425629) WITH NEW CLAMPS AND
 REASSEMBLED MACHINE.
 WASHED MACHINE OFF. RAN MACHINE AND NO CODES ARE ACTIVE.
 PARKED MACHINE.
 ********************************************************
 DIAGNOSE/TECH 2670, AUSTIN BYRON, X831049/0.50 HR -
 DIAGNOSE - $65.00 ($130.00/HR + 0% ADDITIVE)
 REPAIR/TECH 2670, AUSTIN BYRON, X831049/3.50 HR - REPAIR -
 $477.75 ($130.00/HR + 5% ADDITIVE)
 4.00 HR - TOTAL LABOR - $542.75
 ENVIRONMENTAL FEES - $19.00
 ADDITIONAL DESCRIPTION:
 FAILURE DATE:     8/19/2019
                                                                                            CONTINUED ON PAGE 02




                                                                              Received By_


    TERMS* Due and payable on receipt of invoice. All unpaid invoices greater than 30 days from the invoice date ye subjert
    to T^ie >ee and fin'Sice charge on the unpaid balance. Buyer will pay all costs ofEXHIBIT
                                                                                        collection  of delinquent accounts
                                                                                              D IN GLOBO 000072
    including reasonable attorney fees.
     Case 1:19-cv-01477-DDD-JPM Document 58-6   Filed 01/28/21 Page 73 of 74 PageID #: 611
                                         Doggett Machinery Services: 1-800-960-9000
                                   Remit To:          Alexandria. LA 71301    Broussard, LA 70518   Covington, LA 70435     Monroe. LA 71202    Shreveport. LA 71119
                                                         318-442-0455            337-837-9481          985-893-3005          318-343-8787          318-631-3090
                                10110 Daradale Ave
                              Baton Rouge, LA 70816                                                                         Lufkin. TX 75904      Tyler. TX 75708
                                                      St. Rose. LA 70087     Lake Charles. LA 70615 Longview. TX 75602
                                  225-291-3750           504-466-5577             337-430-3045         903-758-3326          936-634-8801          903-592-8900
                                www.doggett.com

                                                                                        Branch

                                                                                           rn-\rTTjr:TnM     t.a
           LACAZE LAND DEVELOPM
                                                                                        Date                       Time                               Page

                                                                                           nfl/29/19                  20;16:nR                       02
                                                                                        Account No.                Phone No.                    Invoice No.

                                                                                           WTYJDBASOl                                            D57834
                                                                                        Ship Via                              Purchase Order

           DEERE WARRANTY                                                                 ORIG WO: D57778
                                                                                        Sales Tax Licence No.
           FOR MACHINES UNDER BASIC
           BATON ROUGE LA 77777                                                                                                             Salesperson

                                                                                                                                                181



                                                              DESCRIPTION


                                                                                                                          HRS
STK#/FLEET#                                       HRS PIN/EIN         WARRANTY DATE
                                                                                                                          2000
LN326996    333G COMPACT TRACK                    527 1T0333GMLJF326996    07/24/20
               333GX                                       CH4M31H006598
 REPAIR DATE: 8/19/2019
 ********************************************************
 CLAIM 115714219 SUBMITTED 8/29/2019 - TROY GOMEZ
                                                                                          2               9.47                   18.94
 RE56098                                    CLAMP
                                                                                          1 N           79.45                    79.45
 T425629                                    HOSE
                                                                                                        PARTS                    98.39
                                                                                                         LABOR                   542.75

                                                                                    SEGMENT TOTAL==>                             641.14
            10501101




                                                                                                           ****** WORK ORDER TOTALS ******
                                                                                                                          INTERNAL              CUSTOMER
                                                                                                         PARTS                    98.39
                                                                                                         LABOR                   542.75
                                                                                          ENVIRONMENTAL                           19.00

                                                                                        INTERNAL TOTAL                           660.14




                                                                             Received By_


    TERMS: Due and payable on receipt of invoice. All unpaid invoices greater than 30 days from the '"voice
    to a late fee and finance charge on the unpaid balance. Buyer will pay all costs of collection of delinquent accounts
    including reasonable attorney fees.                                                                         EXHIBIT D IN GLOBO 000073
Case 1:19-cv-01477-DDD-JPM Document 58-6 Filed 01/28/21 Page 74 of 74 PageID #: 612




                                                                                      EXHIBIT D IN GLOBO 000074
